 

Exhibit 10.23

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of February 20, 2019 and
is entered into by and between Urovant Sciences Ltd., an exempted company
limited by shares and organized under the laws of Bermuda (“Parent”), Urovant
Holdings Limited, a private limited company incorporated under the laws of
England and Wales (“Urovant England”), Urovant Sciences GmbH, a limited
liability company (Gesellschaft mit beschränkter Haftung) incorporated and
organized under the laws of Switzerland (“Urovant Switzerland”, and each of
Parent’s Subsidiaries that delivers a Joinder Agreement pursuant to Section 7.13
of the Agreement (hereinafter collectively referred to as the “Borrowers” and
each, a “Borrower”), Urovant Sciences, Inc., a Delaware corporation (“Urovant
USA” or the “Guarantor”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (collectively, referred to
as “Lender”) and HERCULES CAPITAL, INC., formerly known as Hercules Technology
Growth Capital, Inc., a Maryland corporation, in its capacity as administrative
agent and collateral agent for itself and the Lender (in such capacity, the
“Agent”).

RECITALS

A.Borrowers have requested Lender to make available to the Borrowers a loan in
an aggregate principal amount of One Hundred Million Dollars ($100,000,000.00)
(the “Term Loan”); and

B.Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, each Loan Party, Agent and Lender agree as follows:

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

1.1Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“10 Non-Bank Rule” means the rule that the aggregate number of Lenders under
this Agreement which are not Qualifying Banks must not at any time exceed ten
(10), all in accordance with the meaning of the Guidelines or legislation or
explanatory notes addressing the same issues that are in force at such time.

“20 Non-Bank Rule” means the rule that the aggregate number of creditors
(including the Lenders), other than Qualifying Banks, of the Borrower under all
its outstanding debts relevant for classification as debenture
(Kassenobligation) must not at any time exceed twenty (20), all in accordance
with the meaning of the Guidelines or legislation or explanatory notes
addressing the same issues that are in force at such time.

 

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, any Loan Party and a third party Bank or other institution (including a
Securities Intermediary) in which any Loan Party maintains a Deposit Account or
an account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts, including as
provided for in the Bermuda Security Documents, English Security Documents and
Swiss Security Documents.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H to the Disclosure Letter, which account numbers shall be
redacted for security purposes if and when filed publicly by Parent.

“Acquisition Allocation” has the meaning given to it in clause (f) of the
definition of Permitted Acquisition.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by any Borrower to
Agent in substantially the form of Exhibit A to the Disclosure Letter, which
account numbers shall be redacted for security purposes if and when filed
publicly by Parent.

“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with the Person in question.  As used in the
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agent” has the meaning given to it in the preamble to this Agreement.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.     

“Amortization Date” means April 1, 2020; provided however, if the following
applicable milestones occur, the “Amortization Date” shall be as set forth
below:

 

Milestone

Amortization Date

The achievement of the Clinical Milestone on or before April 1, 2020

October 1, 2020

The achievement of each of:

•          the Clinical Milestone on or before April 1, 2020, and

•          Financial Milestone 1 on or before October 1, 2020.

April 1, 2021

 

2

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries or Affiliates from
time to time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010 and other similar legislation in any other
jurisdictions.

“Anti‑Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.

“Approval Milestone” means satisfaction of each of the following events:  (a) no
default or Event of Default shall have occurred and be continuing; and (b) any
Loan Party or other third party collaborator with such collaborator and
collaboration agreement being acceptable to Agent in its sole but reasonable
discretion (such determination not to be unreasonably withheld, delayed or
conditioned) shall have obtained final approval from the FDA of the New Drug
Application for Vibegron for the treatment of over-active bladder with a label
generally consistent with the label sought in the New Drug Application submitted
by such Loan Party, subject to reasonable verification by Agent (including
supporting documentation reasonably requested by Agent).

“Assignee” has the meaning given to it in Section 11.14.

“Bermuda Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) any Bermuda-law security
agreement between Parent and Agent, and (b) such other documents incidental to
the foregoing documents as Agent may reasonably determine necessary.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Board” means Parent’s Board of Directors.

“Board of Directors” means the board of directors or comparable governing body
of such Person, or any subcommittee thereof, as applicable.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by any Loan
Party or which any Loan Party intends to sell, license, or distribute in the
future including any products or service offerings under development,
collectively, together with all products, software, service offerings, technical
data or technology that have been sold, licensed or distributed by any Loan
Party since its incorporation or formation.

3

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

“Change in Control” means

(a)any reorganization, recapitalization, consolidation, amalgamation or merger
(or similar transaction or series of related transactions) of Parent, or any
sale or exchange of outstanding Common Shares (or similar transaction or series
of related transactions) of Parent, and in each case as a result of such
transaction any Person or “group” (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof) other than
Roivant owns, directly or indirectly, shares representing more than thirty-five
percent (35%) of the voting power of Parent or such surviving entity;

(b)Parent ceases to own one hundred percent (100%) of the Equity Interests of
Urovant England; and

(c)Urovant England ceases to own one hundred percent (100%) of the Equity
Interests of each of Urovant USA and Urovant Switzerland. Notwithstanding the
foregoing, the merger of a Loan Party into Parent, Urovant England, Urovant
Switzerland or Urovant USA shall not constitute a Change in Control.

“Change in Law” means the occurrence after the Closing Date or, with respect to
any Lender, such later date on which such Lender becomes a party to this
Agreement of (a) the adoption of any law, rule or regulation or treaty, (b) any
change in any law, rule or regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
such date, provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Claims” has the meaning given to it in Section 11.11(a).

“Clinical Milestone” means satisfaction of each of the following events:  (a) no
default or Event of Default shall have occurred and be continuing; and (b) any
Loan Party or other third party collaborator with such collaborator and
collaboration agreement being acceptable to Agent in its sole but reasonable
discretion (such determination not to be unreasonably withheld or delayed) has
announced that the Phase 3 EMPOWUR study of Vibegron for the treatment of
overactive bladder (wet or dry) in women and men as described in clinical study
protocol RVT- 901-3003 has met both protocol-specified co-

4

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

primary efficacy endpoints with statistical significance and with Vibegron
demonstrating an acceptable safety profile such that the data supports the
filing of a New Drug Application with the FDA and such Loan Party’s executive
officers have approved proceeding towards the filing of such New Drug
Application, subject to reasonable verification by Agent (including supporting
documentation reasonably requested by Agent).

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning given to it in Section 3.4.

“Common Shares” means the common shares of the Parent, $0.000037453 par value
per share.

“Compliance Certificate” means a compliance certificate in the form of Exhibit
F.

“Confidential Information” has the meaning given to it in Section 11.13.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any Hedging Agreement; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the amount that would be required to
be shown as a liability on a balance sheet prepared in accordance with GAAP;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.

“Contribution Notice” means a contribution notice issued by the UK Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by any Loan
Party or in which any Loan Party now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof,
Bermuda, the United Kingdom, Switzerland or of any other country.

5

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Core Indications” means (i) the use and application of clinical development
programs of Vibegron for over-active bladder and over-active bladder in men with
benign prostatic hyperplasia indications, and (ii) after the approval of the New
Drug Application for Vibegron, the commercialization of Vibegron to the
urologist physician market segment for such indications.

“Deposit Accounts” means any “deposit account”, as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit wherever located.

“Disclosure Letter” means that certain letter, dated as of the date hereof,
delivered by Parent to Agent.

“Dollars” means the lawful currency of the United States of America.

“Due Diligence Fee” means Twenty-Five Thousand Dollars ($25,000.00), which fee
has been paid to Lender prior to the Closing Date.

“End of Term Charge” means a charge of the aggregate amount of all Advances
multiplied by four and one-quarter of one percent (4.25%).

“English Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) that certain English-law
Debenture, dated as of the date hereof, between Urovant England and the Agent,
(b) that certain English-law Share Charge, dated as of the date hereof, between
Parent and the Agent, and (c) such other documents incidental to the foregoing
documents as Agent may reasonably determine necessary.

“Equity Consideration” means consideration for Permitted Acquisitions paid in
Equity Interests to the extent permitted pursuant to clause (g) of the
definition of Permitted Acquisition.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person, but excluding, for the avoidance of
doubt, securities offered in the Permitted Convertible Debt Financing and any
other Indebtedness that is convertible into or otherwise exchangeable for,
Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Event of Default” has the meaning given to it in Section 9.

“Excluded Accounts” means (i) any Deposit Account that is used solely as a
payroll account for the employees of any Loan Party or any of its Subsidiaries
or the funds in which consist solely of funds held in trust for any director,
officer or employee of such Loan Party or Subsidiary or any employee benefit
plan maintained by such Loan Party or Subsidiary or funds representing deferred
compensation for the directors and employees

6

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

of such Loan Party or Subsidiary, collectively not to exceed 150% of the amount
to be paid in the ordinary course of business in the then-next payroll cycle,
(ii) escrow accounts, Deposit Accounts and trust accounts, in each case holding
assets that are pledged or otherwise encumbered pursuant to clauses (ii), (vi)
and (xiv) of the definition of Permitted Liens (but only to the extent required
to be excluded pursuant to the underlying documents entered into in connection
with such Permitted Liens in the ordinary course of business), (iii) accounts
containing no (zero) balance, (iv) prior to the lapse of any grace period set
forth therein, accounts described in the Schedule 5.24 to the Disclosure Letter,
and (v) any Deposit Account with a balance less than $100,000; provided, that
the aggregate balance of all such Deposit Accounts excluded pursuant to this
clause (v) shall at no time exceed Five Hundred Thousand Dollars ($500,000).

“Excluded Assets” means (i) nonassignable licenses or contracts, which by their
terms require the consent of the licensor thereof or another party (but only to
the extent such prohibition on transfer is enforceable under applicable law,
including, without limitation, Sections 9406, 9407 and 9408 of the UCC); (ii)
assets subject to a Lien permitted by clause (vi) of the definition of Permitted
Liens or purchase money debt obligations permitted under clause (iii) of the
definition of Permitted Indebtedness, in each case in favor of a Person other
than Parent and its Subsidiaries and permitted hereunder, if the contract or
other agreement in which such Lien is granted prohibits the creation of any
other Lien on such assets or creates a right of termination in favor of such
Person (other than to the extent that any such prohibition would be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
applicable law), provided that, in each case, the applicable Loan Party has
exercised its good faith best efforts to not agree to such contractual
limitations; (iii) the assets of any non-wholly owned subsidiaries pursuant to
customary restrictions and conditions contained in agreements governing joint
ventures or strategic alliances in the ordinary course of business, provided
that the applicable Loan Party has exercised its good faith best efforts to not
agree to such contractual limitations; (iv) any Excluded Accounts; and (v)
interests in joint ventures that constitute Permitted Investments pursuant to
customary restrictions and conditions contained in agreements governing such
joint ventures in the ordinary course of business, provided that the applicable
Loan Party has exercised its good faith best efforts to not agree to such
contractual limitations.  

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or Agent or required to be withheld or deducted from a payment to a
Lender or Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Lender or Agent being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Term Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.9, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a

7

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender or Agent’s failure to comply with Section
2.9(g), (d) any withholding Taxes imposed under FATCA, (e) Swiss Withholding Tax
imposed as a result of a Lender (A) having sold (including any sale of a
participation) or assigned any interest in the Loan or Term Commitment or (B)
ceasing to be a Qualifying Bank other than as a result of any Change in Law
after the date it became a party to this Agreement, and (f) any U.K. Withholding
Tax imposed on amounts payable to or for the account of a Lender (or an assignee
of a Lender) with respect to an applicable interest in a Loan or Term Commitment
to the extent such Lender (or assignee) was not (subject to the completion of
any relevant procedural formalities) entitled to a full exemption from U.K.
Withholding Tax with respect to the relevant payment on the date of execution of
this Agreement (or in the case of an assignee, the date the assignee became a
Lender in accordance with Section 11.07(c)) or after that date is not so
entitled, other than as a result of a change in (or in the interpretation,
administration, or application of) any law or treaty or any published practice
or published concession of any relevant taxing authority.

“Extension Fee” means a non-refundable fee of Seventy-Five Thousand Dollars
($75,000), due and payable on or before June 30, 2020 in the event the Loan
Parties elect to extend the Tranche 3 Availability End Date as set forth in the
definition therein, which fee shall be deemed fully earned on the Closing Date
solely in the event the Loan Parties elect to extend the Tranche 3 Availability
End Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable Governmental Authority.

“Financial Milestone 1” means satisfaction of each of the following events:  (a)
no Event of Default shall have occurred and be continuing; and (b) Parent has
raised at least One Hundred Million Dollars ($100,000,000.00), in cumulative
unrestricted (including, not subject to any redemption, clawback, escrow or
similar encumbrance or restriction other than in the case the Permitted
Convertible Debt Financing) net cash proceeds from one or more bona fide equity
financings, Subordinated Indebtedness (which, for the avoidance of doubt, may
include the net proceeds received from any Permitted Convertible Debt Financing
(other than any amounts used to purchase equity derivatives in connection with
such Permitted Convertible Debt Financing)) and/or upfront proceeds from
business development transactions permitted under this Agreement, in each case
after January 24, 2019 and on or prior to June 30, 2020, subject to reasonable
verification by Agent (including supporting documentation requested by Agent).

8

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Financial Milestone 2” means satisfaction of each of the following events:  (a)
no Event of Default shall have occurred and be continuing; and (b) Parent has
raised at least One Hundred Fifty Million Dollars ($150,000,000.00) (inclusive
of any amounts raised under Financial Milestone 1), in cumulative unrestricted
(including, not subject to any redemption, clawback, escrow or similar
encumbrance or restriction other than in the case the Permitted Convertible Debt
Financing) net cash proceeds from one or more bona fide equity financings,
Subordinated Indebtedness (which, for the avoidance of doubt, may include the
net proceeds received from any Permitted Convertible Debt Financing (other than
any amounts used to purchase equity derivatives in connection with such
Permitted Convertible Debt Financing)) and/or upfront proceeds from business
development transactions permitted under this Agreement, in each case after
January 24, 2019 and prior to the Advance Date for the Tranche 3 Advance,
subject to reasonable verification by Agent (including supporting documentation
requested by Agent).

“Financial Statements” has the meaning given to it in Section 7.1.

“Financial Support Direction” means a financial support direction issued by the
UK Pensions Regulator under section 43 of the Pensions Act 2004.

“Foreign Collateral” has the meaning given to it in Section 3.4. “GAAP” means
generally accepted accounting principles in the United States of America, as in
effect from time to time.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether state, local, territory, province or otherwise, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Guarantor” has the meaning given to it in the preamble to this Agreement.

“Guidelines” means, together, guideline S-02.123 in relation to interbank loans
of 22 September 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von Bankguthaben,
deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September 1986),
guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
"Obligationen" vom April 1999), guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S-02.128
in relation to syndicated credit facilities of January 2000 (Merkblatt
"Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen" vom Januar 2000), circular letter No. 34 of 26 July 2011
(1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34 "Kundenguthaben"
vom 26. Juli 2011) and the circular letter No. 15 of 3 October 2017
(1-015-DVS-2017) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 "Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben" vom 3. Oktober 2017), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.

9

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement incurred by any
Loan Party or any of its Subsidiaries not for speculative purposes and entered
into in the ordinary course of business.

“HMRC” means HM Revenue & Customs of the U.K.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, (d) equity securities of
any Person subject to repurchase or redemption other than at the sole option of
such Person, (e) “earnouts”, purchase price adjustments, profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature arising out of purchase and sale contracts,
(f) non-contingent obligations to reimburse any bank or Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument, and (g) all Contingent Obligations.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Initial Facility Charge” means Six Hundred Thousand Dollars ($600,000.00),
which is payable to Lender in accordance with Section 4.1(g).

“Insolvency Event” means, in relation to an entity that: (a) such entity shall
make an assignment for the benefit of creditors; (b) such entity shall be unable
to pay its debts as they become due, or be unable to pay or perform under the
Loan Documents, or shall become insolvent or is deemed to, or is declared to, be
unable to pay its debts under any applicable law; (c) such entity shall file a
voluntary petition in bankruptcy; (d) such entity shall file any petition,
answer, or document seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation pertinent to such circumstances;
(e) such entity shall seek or consent to or acquiesce in the appointment of any
trustee, receiver, or liquidator of such entity or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of such entity; (f) such
entity shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; (g) such entity or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (a) through (e); (h) (i) thirty (30)
days shall have expired after the commencement of an involuntary action against
such entity seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of such entity
being stayed, (ii) a stay of any such order or proceedings shall thereafter be

10

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

set aside and the action setting it aside shall not be timely appealed, (iii)
such entity shall file any answer admitting or not contesting the material
allegations of a petition filed against such entity in any such proceedings,
(iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings, or (v) thirty (30)
days shall have expired after the appointment, without the consent or
acquiescence of such entity of any trustee, receiver or liquidator of such
entity or of all or any substantial part of the properties of such entity
without such appointment being vacated; (i) such entity is dissolved (other than
pursuant to a consolidation, amalgamation or merger); (j) such entity institutes
or has instituted against it, by a regulator, supervisor or any similar official
with primary insolvency, rehabilitative or regulatory jurisdiction over it in
the jurisdiction of its incorporation or organization or the jurisdiction of its
head or home office, a proceeding seeking a judgment of insolvency or bankruptcy
or any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors' rights, or a petition is presented for its winding-up or
liquidation by it or such regulator, supervisor or similar official; (k) such
entity has instituted against it a proceeding seeking a judgment of insolvency
or bankruptcy or any other relief under any bankruptcy or insolvency law or
other similar law affecting creditors' rights, or a petition is presented for
its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition is
instituted or presented by a person or entity not described in paragraph (j)
above and (i) results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for its winding-up or liquidation,
or (ii) is not dismissed, discharged, stayed or restrained in each case within
thirty (30) days of the institution or presentation thereof; (l) such entity
suspends or threatens to suspend making payments on all of its debts; (m) by
reason of actual or anticipated financial difficulties, commences arrangements
with one or more of its creditors (excluding Agent or Lender in its capacity as
such) to reschedule all of its indebtedness; (n) the value of the assets of such
entity is less than its liabilities (taking into account contingent and
prospective liabilities); (o) a moratorium is declared in respect of all
indebtedness of such entity; (p) any corporate action, legal proceedings or
other procedure or step is taken in relation to (i) the suspension of payments,
a moratorium of all indebtedness, winding-up, dissolution, administration or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise) of such entity, (ii) a composition, assignment or arrangement with
the creditors of such entity generally, or (iii) the appointment of a
liquidator, receiver, administrative receiver, administrator, compulsory manager
or other similar officer in respect of such entity or any of its assets, or (iv)
enforcement over any material portion of the Collateral, or any analogous
procedure or step is taken in any jurisdiction, provided this clause (p) shall
not apply to any winding-up petition which is frivolous or vexatious and is
discharged, stayed or dismissed within fourteen (14) days of commencement; (q)
such entity causes or is subject to any event with respect to such entity which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in paragraphs (a) to (p) above; or (r) such entity takes
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts.

11

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, any Insolvency Event or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

“Intellectual Property” means all of each Loan Party’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; service marks,
designs, business names, data base rights, design rights, domain names, moral
rights, inventions, confidential information, know-how and other intellectual
property rights and interests whether registered or unregistered; each Loan
Party’s applications therefor and reissues, extensions, or renewals thereof; and
each Loan Party’s goodwill associated with any of the foregoing, together with
each Loan Party’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means any beneficial ownership (including shares, stock,
partnership or limited liability company interests) of or in any Person, or any
loan, advance or capital contribution to any Person or the acquisition of all,
or substantially all, of the assets of another Person.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreements” means for each Subsidiary, a completed and executed (i)
Joinder Agreement in substantially the form attached hereto as Exhibit G with
respect to  Subsidiaries formed or organized under the laws of the United States
of America or any state, commonwealth or territory thereof, or (ii) joinder
documentation in form and substance reasonably satisfactory to Agent joining
such Subsidiary as a party under the Bermuda Security Documents, English
Security Documents, Swiss Security Documents or similar security documents under
the relevant jurisdictions, as applicable, with respect to Subsidiaries
organized outside of the United States or any of the foregoing jurisdictions.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind, and
any other security interest or any other agreements or arrangement having a
similar effect, whether voluntarily incurred or arising by operation of law or
otherwise, against any property, any conditional sale or other title retention
agreement, and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

12

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, the Notes (if any), the ACH Authorization
(if in effect), the Account Control Agreements, the Joinder Agreements, the
Disclosure Letter, each Process Letter, all UCC Financing Statements, any
Warrant, the Pledge Agreement, the Bermuda Security Documents, the English
Security Documents, the Swiss Security Documents and any other documents
executed in connection with the Secured Obligations or the transactions
contemplated hereby, as the same may from time to time be amended, modified,
supplemented or restated.

“Loan Party” means each of the Borrowers and the Guarantor.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of the Loan
Parties and its Subsidiaries, taken as a whole; or (ii) the ability of the Loan
Parties, taken as a whole, to perform or pay the Secured Obligations in
accordance with the terms of the Loan Documents, or the ability of Agent or
Lender to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Agent’s Liens on the Collateral or the
priority of such Liens.

“Maximum Amount” has the meaning set forth in Section 11.22(a).

“Maximum Rate” has the meaning set forth in Section 2.3.

“Maximum Term Loan Amount” means One Hundred Million and No/100 Dollars
($100,000,000.00).

“Minimum Cash A/P Amount” means the amount of the Loan Parties’ accounts payable
under GAAP not paid after the later of (a) the 120th day following the invoice
date for such account payable and (b) the earlier of (i) the 30th day following
the date of actual receipt of any Loan Party of the invoice for such account
payable and (ii) the 150th day following the invoice date for such account
payable.

“Non-Bank Rules” means, together, the 10 Non-Bank Rule and the 20 Non-Bank Rule.

“Non-Core Indication” means any development and commercialization of Vibegron
outside the Core-Indications.

“Note(s)” means a Term Note.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

13

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Parent’s Market Capitalization” means the public closing price per share of
Parent’s common stock (as quoted by Bloomberg L.P. or such other inter-dealer
quotation system reasonably acceptable to Agent in its reasonable discretion) as
of the end of each trading day multiplied by the fully diluted shares
outstanding.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement any Loan Party now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America, Bermuda, the United
Kingdom, Switzerland or any other country.

“Permitted Acquisition” shall mean any acquisition (including by way of merger)
by any Loan Party of all or substantially all of the assets of another Person,
or of a division or line of business of another Person, or capital stock of
another Person, which is conducted in accordance with the following
requirements:

(a)such acquisition is of a business or Person engaged in a line of business
similar, related, or complementary to lines of business of the Loan Parties or
their Subsidiaries;

(b)if such acquisition is structured as a stock acquisition, then the Person so
acquired shall either (i) become a wholly-owned Subsidiary of a Loan Party or of
a Subsidiary and such Loan Party shall comply, or cause such Subsidiary to
comply, with Section 7.13 hereof or (ii) such Person shall be merged with and
into a Loan Party (with such Loan Party being the surviving entity);

(c)if such acquisition is structured as the acquisition of assets, such assets
shall be acquired by a Loan Party;

14

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(d)Parent shall have delivered to Lender not less than ten (10) nor more than
forty five (45) days prior to the date of such acquisition, notice of such
acquisition together with pro forma projected financial information, copies of
then-current drafts of all material documents relating to such acquisition, and
historical financial statements for such acquired entity (to the extent
available), division or line of business, in each case in form and substance
satisfactory to Lender and demonstrating compliance with the covenants set forth
in Section 7.20 hereof on a pro forma basis;

(e)both immediately before and immediately after such acquisition no default or
Event of Default shall have occurred and be continuing; and

(f)the cash portion of such proposed new acquisition computed on the basis of
total acquisition consideration paid or incurred, or to be paid or incurred, by
Borrower with respect thereto, including the amount of Permitted Indebtedness
assumed or to which such assets, businesses or business or ownership interest or
shares, or any Person so acquired is subject (excluding Indebtedness comprised
of performance-based milestones, earnouts, or royalties that qualify as
Permitted Indebtedness pursuant to subsection (v) of the definition thereof),
shall not be greater than, in the aggregate for all such acquisitions during the
term of this Agreement, an amount equal to the sum of (i) (x) prior to the
achievement of the Clinical Milestone, Zero Dollars ($0), and (y) following the
achievement of the Clinical Milestone, an amount equal to Four Million Three
Hundred Thousand Dollars ($4,300,000), plus (ii) ten percent (10%) of all
Advances plus (iii) five percent (5%) of the first One Hundred Million Dollars
($100,000,000) of net proceeds of new issuances of Equity Interests of Parent
following the achievement of the Clinical Milestone plus (iv) ten percent (10%)
of the net proceeds of new issuances of Equity Interests of Parent following the
achievement of the Clinical Milestone in excess of One Hundred Million Dollars
($100,000,000) (the sum of clauses (i) through (iv), the “Acquisition
Allocation”); and

(g)the sum of  any consideration for all such acquisitions paid in Equity
Interests of any Loan Party shall not exceed the sum of (i) Fifteen Million
Dollars ($15,000,000) plus (ii) 10% of the amount by which Parent’s Market
Capitalization, determined as of the last trading day of the calendar month
immediately preceding the consummation of such acquisition, exceeds Four Hundred
Million Dollars ($400,000,000).  

“Permitted Convertible Debt Financing” means issuance by Parent of convertible
notes in an aggregate principal amount of not more than One Hundred Fifty
Million Dollars ($150,000,000); provided that such convertible notes shall (a)
have a scheduled maturity date no earlier than one hundred eighty (180) days
after the Term Loan Maturity Date, (b) be unsecured, (c) not be guaranteed by
any Subsidiary of Parent that is not a Loan Party, (d) contain usual and
customary subordination terms for underwritten offerings of senior subordinated
convertible notes and (e) shall specifically designate this Agreement and all
Secured Obligations as “designated senior indebtedness” or similar term so that
the subordination terms referred to in clause (d) of this definition
specifically refer to such notes as being subordinated to the Secured
Obligations pursuant to such subordination terms.

15

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Permitted Indebtedness” means: (i) Indebtedness of any Loan Party in favor of
Lender or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A to
the Disclosure Letter; (iii) Indebtedness of up to One Million Dollars
($1,000,000) outstanding at any time prior to the achievement of the Clinical
Milestone and, at all times following achievement of the Clinical Milestone,
Three Million Dollars ($3,000,000) at any time outstanding, in each case secured
by a Lien described in clause (vii) of the defined term “Permitted Liens,”
provided such Indebtedness does not exceed the cost of the assets financed with
such Indebtedness; (iv) Indebtedness to trade creditors incurred in the ordinary
course of business; (v) Indebtedness that also constitutes a Permitted
Investment and Indebtedness consisting of obligations under deferred or
contingent consideration arrangements (including earn-outs, milestone payments,
royalties and other contingent or deferred obligations as long as such
obligations are not evidenced by any “seller notes” or similar Indebtedness);
(vi) Subordinated Indebtedness; (vii) reimbursement obligations in connection
with letters of credit and cash management services and issued on behalf of a
Borrower or a Subsidiary thereof in an amount not to exceed One Million Five
Hundred Thousand Dollars ($1,500,000) at any time outstanding prior to the
achievement of the Clinical Milestone and, at all times following achievement of
the Clinical Milestone, Three Million Dollars ($3,000,000) at any time
outstanding, (viii) Indebtedness incurred in the ordinary course of business
with corporate credit cards, merchant cards, purchase chards, and debit cards;
(ix) other unsecured Indebtedness in an amount not to exceed Two Million Dollars
($2,000,000) at any time outstanding; (x) intercompany Indebtedness as long as
each of the obligor and the obligee under such Indebtedness is a Loan Party or a
Subsidiary that has executed a Joinder Agreement and an intercompany
subordination or pledge agreement (including, for the avoidance of doubt, an
omnibus agreement covering all such Indebtedness) in form and substance
reasonably acceptable to Agent; (xi) Permitted Convertible Debt Financing; (xii)
obligations under any Hedging Agreement in an aggregate amount not to exceed One
Million Dollars ($1,000,000); (xiii) licenses permitted pursuant to clause (ii)
of the definition of Permitted Transfers or otherwise permitted hereunder, to
the extent involving the incurrence of Indebtedness; and (xiv) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose materially
more burdensome terms upon Borrower or its Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B to the Disclosure Letter; (ii) (a) marketable
direct obligations issued or unconditionally guaranteed by the United States of
America or any agency or any State thereof maturing within one year from the
date of acquisition thereof, (b) commercial paper maturing no more than one year
from the date of creation thereof and currently having a rating of at least A-2
or P-2 from either Standard & Poor’s Corporation or Moody’s Investors Service,
(c) certificates of deposit issued by any bank with assets of at least Five
Hundred Million Dollars ($500,000,000) maturing no more than one year from the
date of investment therein, (d) money market accounts, and (e) other Investments
described in Parent’s investment policy as approved by Agent in writing (it
being understood that the investment policy provided to Agent prior to the
Closing Date shall be deemed approved in writing) and the Board from time to
time; (iii) repurchases of (A) shares or stock from former employees, directors,
or consultants of Borrower under the

16

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

terms of applicable repurchase agreements at the original issuance price of such
securities in an aggregate amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) in any fiscal year or (B) equity derivatives and stock
repurchases (including without limitation by means of accelerated stock
repurchases and forward purchases) as permitted by Section 7.7, in each case
provided that no Event of Default has occurred, is continuing or would exist
immediately after entry into the agreement governing such derivatives or stock
repurchases; (iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including Indebtedness) (a) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent or doubtful obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of any Borrower’s business and (b)
Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; (vi)
Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business provided that this subparagraph (vi) shall not apply
to Investments of Borrower in any Subsidiary; (vii) Investments consisting of
loans not involving the net transfer on a substantially contemporaneous basis of
cash proceeds to employees, officers or directors relating to the purchase of
capital stock of Parent pursuant to employee share or stock purchase plans or
other similar agreements approved by the Board; (viii) Investments consisting of
travel advances, relocation loans, and other loan advances (or guarantees
thereof) to employees, officers and directors in the ordinary course of
business; (ix) Investments in (A) newly-formed Subsidiaries, provided that each
such Subsidiary enters into a Joinder Agreement within the time periods
specified in Section 7.13 and executes such other related documents as shall be
reasonably requested by Agent, and (B) any Subsidiary that has entered into a
Joinder Agreement or is otherwise a “Borrower” or “Guarantor” under the Loan
Documents pursuant to other documentation entered into by such Subsidiary and
Collateral Agent; (x) joint ventures or strategic alliances in the ordinary
course of Borrower’s business (including Investments comprised of joint ventures
or strategic alliances in Non-Core Indications), provided that any cash
Investments by Borrowers or a Subsidiary of a Borrower in connection therewith
do not exceed Five Hundred Thousand Dollars ($500,000) in the aggregate in any
fiscal year at any time prior to the achievement of the Clinical Milestone and,
at all times following achievement of the Clinical Milestone, One Million
Dollars ($1,000,000) in the aggregate in any fiscal year at any time; (xi)
Investments consisting of Permitted Acquisitions; (xii) Hedging Agreements
permitted under clause (xii) of the definition of Permitted Indebtedness; and
(xiii) additional Investments (including Investments in connection with
in-licensing transactions) that do not exceed the sum of (i) prior to the
achievement of the Clinical Milestone, One Million Dollars ($1,000,000) in the
aggregate in any fiscal year and (ii) following the achievement of the Clinical
Milestone, an amount equal to the sum of (a) the Acquisition Allocation plus (b)
the Equity Consideration less (c) the aggregate amount of all Investments made
pursuant to this clause (xiii) less (d) all Investments made consisting of
Permitted Acquisitions.

17

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C to the Disclosure Letter; (iii) Liens for Taxes, fees, assessments
or other governmental charges or levies, either not delinquent or being
contested in good faith by appropriate proceedings; provided, that Borrower
maintains adequate reserves therefor in accordance with GAAP (to the extent
required thereby); (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of any Loan Party’s business and imposed without
action of such parties; provided, that the payment thereof is not yet sixty (60)
days past due; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder;
(vi) deposits to secure the performance of obligations (including by way
deposits to secure letters of credit issued to secure the same) under commercial
supply and/or manufacturing agreements and the following deposits, to the extent
made in the ordinary course of business:  deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii) Liens on Equipment,
software, other intellectual property or other assets constituting purchase
money Liens and Liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses or sublicenses granted in the ordinary course of business
and not interfering in any material respect with the business of the licensor;
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due; (xi) [Reserved]; (xii) statutory and common law rights of
set-off and other similar rights as to deposits of cash and securities in favor
of banks, other depository institutions and brokerage firms; (xiii) easements,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business so long as they do
not materially impair the value or marketability of the related property; (xiv)
(A) Liens on Cash securing obligations permitted under clause (vii) and (viii)
of the definition of Permitted Indebtedness and (B) security deposits in
connection with real property leases, the combination of (A) and (B) in an
aggregate amount not to exceed One Million Five Hundred Thousand Dollars
($1,500,000) at any time prior to the achievement of the Clinical Milestone and,
at all times following achievement of the Clinical Milestone, Two Million
Dollars ($2,000,000) at any time; (xv) other Liens in an aggregate amount not to
exceed One Million Dollars ($1,000,000) at any time; provided that such liens be
limited to specific assets and not all assets or substantially all assets of any
Borrower; (xvi) Liens incurred in connection with sales, transfers, licenses,
sublicenses, leases, subleases or other dispositions of assets in the ordinary
course of business and permitted hereunder and, in connection therewith,
customary rights and restrictions contained in agreements relating to such
transactions pending the completion thereof or during the term thereof, and any
option or other agreement to sell, transfer, license, sublicense, lease,
sublease or dispose of an asset permitted hereunder; and (xvii) Liens incurred
in connection with the extension, renewal or refinancing of the Indebtedness
secured by Liens of the type described in clauses (i) through (xv) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced (as may have been reduced by
any payment thereon) does not increase.

18

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Permitted Non-Qualifying Bank Lender” means a Lender which is not a Qualifying
Bank but has been accepted as a Lender by the Borrower.

“Permitted Transfers” means (i) sales, transfers or other dispositions of
Inventory in the ordinary course of business, (ii) (A) any non-exclusive
outbound licenses, sublicenses and similar arrangements for the use of
Intellectual Property and related assets (whether for Core Indications or
Non-Core Indications) in the ordinary course of business, (B) for any
geographical areas outside of the United States of America (whether for Core
Indications or Non-Core Indications), any arms-length exclusive outbound
licenses, sublicenses and similar arrangements for the use of Intellectual
Property and related assets in the ordinary course of business, including
without limitation licenses and sublicenses that may be exclusive in respects
other than territory, and (C)  for the United States of America, solely for
Non-Core Indications, any arms-length exclusive outbound licenses, sublicenses
and similar arrangements for the use of Intellectual Property and related assets
in the ordinary course of business, including without limitation licenses and
sublicenses that may be exclusive in respects other than territory and that may
be exclusive as to territory (either (1) as part of any worldwide or territory
that includes the United States of America or (2) the United States of America
as the sole territory); (iii) transfers expressly permitted under Section 7.5,
7.6 or 7.7, (iv) dispositions constituting arms-length transactions of worn-out,
obsolete or surplus assets at fair market value (as reasonably determined by
Parent) in the ordinary course of business to a Person that is not an Affiliate
of any Loan Party, (v) [reserved], (vi) the surrender, waiver or settlement of
contractual rights in the ordinary course of business, or the surrender, waiver
or settlement of claims and litigation claims (whether or not in the ordinary
course of business) as long as no Event of Default has occurred and is
continuing, (vii) transfers of assets to Parent, Urovant England, Urovant
Switzerland or Urovant USA in the ordinary course of business and in a manner
that is not adverse to the interests of the Lender, (viii) the use of cash and
cash equivalents subject to the restrictions and limitations set forth in the
Loan Documents, and (viii) other transfers of assets having a fair market value
of not more than Seven Hundred and Fifty Thousand Dollars ($750,000) in the
aggregate in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
between Urovant England and Agent, as the same may from time to time be amended,
restated, modified or otherwise supplemented.

“Prepayment Charge” has the meaning set forth in Section 2.6.

“Process Letter” has the meaning given to it in Section 11.20.

“PSC Register” means the “PSC register” within the meaning of section 790C(10)
of the Companies Act 2006.

19

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Qualifying Bank” means:

(a)any bank as defined in the Swiss Federal Code for Banks and Savings Banks
dated 8 November 1934 (Bundesgesetz über die Banken und Sparkassen); or

(b)a person or entity which effectively conducts banking activities with its own
infrastructure and staff as its principal purpose and which has a banking
license in full force and effect issued in accordance with the banking laws in
force in its jurisdiction of incorporation, or if acting through a branch,
issued in accordance with the banking laws in the jurisdiction of such branch,
all and in each case within the meaning of the Guidelines.

“Receivables” means (i) all of each Loan Party’s Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, letters of credit, proceeds of
any letter of credit, and Letter of Credit Rights, and (ii) all customer lists,
software, and business records related thereto.

“Register” has the meaning set forth in Section 11.7.

“Regulatory Milestone” means satisfaction of each of the following events:  (a)
no default or Event of Default shall have occurred and be continuing; and (b)
the FDA shall have accepted for filing the New Drug Application for Vibegron
submitted by any Loan Party or other third party collaborator with such
collaborator and collaboration agreement being acceptable to Agent in its sole
but reasonable discretion (such determination not to be unreasonably withheld,
delayed or conditioned) for the treatment of over-active bladder (wet or dry) in
women and men, subject to reasonable verification by Agent (including supporting
documentation reasonably requested by Agent).

“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.

“Roivant” means, collectively, Roivant Sciences, Ltd. and its controlled
Affiliates (excluding the Parent and its direct and indirect Subsidiaries).

“Roivant Documents” has the meaning set forth in Section 5.6.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

20

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” means each Loan Party’s obligations under this Agreement
and any Loan Document (other than any Warrant), including any obligation to pay
any amount now owing or later arising.

“Specified Prepayment” means a one-time prepayment of Tranche 1 Advances to be
made at the Loan Parties’ option in the event the Clinical Milestone is not
satisfied, such prepayment to be made on or before June 30, 2019 and in
accordance with Section 2.6, of principal in an amount not less than Seven
Million Five Hundred Thousand Dollars ($7,500,000) and not greater than Fifteen
Million Dollars ($15,000,000), plus all accrued and unpaid interest with respect
to the principal balance being prepaid, plus all fees and other amounts owing
under the Loan Documents at such time (including, for the avoidance of doubt,
the applicable pro rata portion of the End of Term Charge).

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions reasonably satisfactory to
Agent in its reasonable discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which any Loan Party  owns or controls
50% or more of the outstanding voting securities, including each entity listed
on Schedule 1 to the Disclosure Letter.

“Swiss Borrower” has the meaning set forth in Section 11.22.

“Swiss Obligor” means a Loan Party which is incorporated in Switzerland or, if
different, is considered to be tax resident in Switzerland for Swiss Withholding
Tax purposes.

“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act.

“Swiss Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) a quota pledge agreement between
Urovant England as pledgor and Agent as pledgee, regarding the pledgor’s quotas
in Urovant Switzerland, (b) a bank account pledge agreement between Urovant
Switzerland as pledgor and Agent as pledgee, regarding certain of the pledgor’s
bank accounts, (c) a security assignment agreement between Urovant Switzerland
as assignor and Agent as assignee, regarding certain of the assignor’s insurance
receivables, intra-group receivables and trade receivables, and (d) such other
documents incidental to the foregoing documents as Agent may reasonably
determine necessary.  

21

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.

“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to a Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.  

“Term Loan” has the meaning set forth in the recitals.

“Term Loan Advance” means each Tranche 1 Advance, Tranche 2 Advance, Tranche 3
Advance, Tranche 4 Advance and any other Term Loan funds advanced under this
Agreement.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of (i) the lesser of (x) the prime rate as reported in The Wall
Street Journal plus 4.65% and (y) 12.15%, and (ii) 10.15%.

“Term Loan Maturity Date” means March 1, 2022; provided however, if the
following applicable milestones occur, the “Term Loan Maturity Date” shall be as
set forth below:

 

Milestone

Term Loan Maturity Date

The achievement of the Clinical Milestone on or before September 30, 2019

March 1, 2023

The achievement of each of:

•          the Clinical Milestone on or before September 30, 2019, and

•          the Approval Milestone on or before April 30, 2023.

September 1, 2023

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by any Loan
Party or in which any Loan Party now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof, Bermuda,
the United Kingdom, Switzerland or any other country or any political
subdivision thereof.

22

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Tranche 1 Advance” shall have the meaning assigned to such term in Section
2.2(a).

“Tranche 2 Advance” shall have the meaning assigned to such term in Section
2.2(a).

“Tranche 3 Advance” shall have the meaning assigned to such term in Section
2.2(a).

“Tranche 3 Availability End Date” means June 30, 2020; provided however, if both
of the following occur:  (a) the Loan Parties pay the Extension Fee by June 30,
2020 and (b) achievement of Financial Milestone 2, the “Tranche 3 Availability
End Date” shall be December 31, 2020.

“Tranche 4 Advance” shall have the meaning assigned to such term in Section
2.2(a).

“Tranche 4 Facility Charge” means one percent (1%) of the Tranche 4 Advance,
which is payable to Lender in accordance with Section 4.2(e).

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.  

“UCC Collateral” has the meaning set forth in Section 3.1.

“U.K.” means the United Kingdom.

“U.K. Withholding Tax” means any Taxes imposed by way of deduction or
withholding by the U.K.

“U.K. Treaty Lender” means a Lender that, subject to the completion of
procedural formalities, is eligible to receive payments of interest hereunder
without a deduction for U.K. Withholding Tax on the basis of an applicable
income tax treaty between the U.K. and the jurisdiction in which such Lender is
resident for tax purposes.

“UK Pensions Regulator” means the body corporate known as the Pensions Regulator
and established by Part 1 of the U.K. Pensions Act 2004.

“UK PSC Loan Party” means a Loan Party incorporated in England and Wales who is
required to maintain a PSC Register and whose shares are pledged as Collateral.

23

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

“Unrestricted Cash” means Cash held by a Loan Party, in each case subject to an
Account Control Agreement in favor of Agent.

“Upstream or Cross-Stream Secured Obligations” has the meaning set forth in
Section 11.22(a).

“Warrant” means any warrant, substantially in the form of Exhibit I attached
hereto, entered into in connection with the Loan, as may be amended, restated or
modified from time to time.

“Withholding Agent” means the Borrowers and the Agent.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement or the Disclosure Letter, as
applicable.  Unless otherwise specifically provided herein, any accounting term
used in this Agreement or the other Loan Documents shall have the meaning
customarily given such term in accordance with GAAP, and all financial
computations hereunder shall be computed in accordance with GAAP, consistently
applied. Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the audited
financial statements for fiscal year ending March 31, 2018 for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes.  Unless otherwise defined herein or in the other Loan Documents, terms
that are used herein or in the other Loan Documents and defined in the UCC shall
have the meanings given to them in the UCC.  For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

1.2Currency Exchange. For purposes of any determination under this Agreement
measured in Dollars, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the spot rate for the purchase of Dollars for the applicable
foreign currency as published in The Wall Street Journal in the "Exchange Rates"
column under the heading "Currency Trading" or as made available by any other
source reasonably acceptable to the Agent on the date of such determination;
provided, however, that (a) for purposes of determining compliance with respect
to the amount of any Indebtedness, Transfer, Investment, transaction permitted
by Section 7.7 or judgment in a currency other than Dollars, no Default or Event
of Default shall be deemed to have occurred as a result of changes in rates of
exchange occurring after the time such Indebtedness is incurred, or disposition,
Investment or transaction permitted by Section 7.7 is made, or such judgment
entered, and (b) notwithstanding anything herein to the contrary, nothing in
this paragraph changes, modifies or alters the obligations of any Loan Party to
pay all amounts owed hereunder in the Dollar amount required hereunder
notwithstanding any changes or other fluctuations with respect to any currency
exchanged into Dollars.

24

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

SECTION 2.  THE LOAN

2.1[Reserved]

2.2Term Loan.

(a)Advances.  Subject to the terms and conditions of this Agreement, Lender will
severally (and not jointly) make in an amount not to exceed its respective Term
Commitment, and Borrower agrees to draw, a Term Loan Advance of Fifteen Million
Dollars ($15,000,000) on the Closing Date (the “Tranche 1 Advance”). Subject to
the terms and conditions of this Agreement, beginning on the date Borrower
achieves the Clinical Milestone and continuing through September 30, 2019,
Borrower may request and Lender shall make an additional Term Loan Advance in a
principal amount of Thirty Million Dollars ($30,000,000) (the “Tranche 2
Advance”).  Subject to the terms and conditions of this Agreement, beginning on
the date Borrower achieves both the Regulatory Milestone and Financial Milestone
1 and continuing through the Tranche 3 Availability End Date, Borrower may
request and Lender shall make an additional Term Loan Advance in an aggregate
principal amount of up to Fifteen Million Dollars ($15,000,000) (the “Tranche 3
Advance”).  Subject to the terms and conditions of this Agreement, and
conditioned on approval by Lenders’ investment committee in its sole and
unfettered discretion, on or before June 30, 2021, Borrower may request
additional Term Loan Advances in an aggregate principal amount up to Forty
Million Dollars ($40,000,000), in minimum increments of $5,000,000 (each, a
“Tranche 4 Advance”).  The aggregate outstanding Term Loan Advances may be up to
the Maximum Term Loan Amount.

(b)Advance Request.  To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request at least one (1) Business Day before the
Advance Date to Agent.  Lender shall fund the Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to such Term Loan Advance is satisfied as of the requested Advance Date.

(c)Term Loan Interest Rate.  The principal balance shall bear interest thereon
from such Advance Date in an amount equal to the product of the outstanding Term
Loan principal balance multiplied by the Term Loan Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days elapsed.  The Term Loan Interest Rate will float and change on the day
the prime rate changes from time to time.

(d)Payment.  Borrower will pay accrued but unpaid interest on each outstanding
Term Loan Advance on the first Business Day of each month, beginning the month
after the Advance Date.  Borrower shall repay the aggregate Term Loan principal
balance that is outstanding on the day immediately preceding the Amortization
Date, in equal monthly installments of principal and interest (mortgage style)
beginning on the Amortization Date and continuing on the first Business Day of
each month thereafter until the Secured Obligations (other than inchoate
indemnity obligations) are repaid.  Any remaining outstanding Term Loan
principal balance, together with any and all accrued but unpaid interest
hereunder, shall be due and payable on the Term Loan Maturity Date.  

25

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

Subject to Section 2.9, Borrower shall make all payments under this Agreement
without setoff, recoupment or deduction and regardless of any counterclaim or
defense. Borrower shall wire in immediately available funds in Dollars to Agent
or Lender, as applicable and in each case as specified in writing by Agent or
Lender, or Lender, subject to Schedule 5.24 of the Disclosure Letter, will
initiate debit entries to the Borrower’s account as authorized on the ACH
Authorization, in each case (i) on each payment date of all periodic obligations
payable to Lender under each Term Loan Advance and (ii) reasonable and
documented out-of-pocket legal fees and costs incurred by Agent or Lender in
connection with Section 11.12 of this Agreement, provided that an invoice of
such out-of-pocket legal fees and costs has been provided to Borrower at least
fifteen (15) days in advance of Lender initiating such payment.

2.3Maximum Interest.  Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”).  If a court of competent jurisdiction shall finally determine that
Borrowers have actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrowers shall be applied as follows:  first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.  

2.4Default Interest.  In the event any payment is not paid on the scheduled
payment date (other than a failure to pay due solely to an administrative or
operational error of Agent or Lender or any Loan Party’s bank if such Loan Party
had the funds to make the payment when due and makes the payment within three
(3) Business Days following such Loan Party’s knowledge of such failure to pay),
an amount equal to five percent (5%) of the past due amount shall be payable on
demand.  Upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees shall bear interest at a rate per annum equal to
the rate set forth in Section 2.2(c) plus five percent (5%) per annum.  In the
event any interest is not paid when due hereunder, delinquent interest shall be
added to principal and shall bear interest on interest, compounded at the rate
set forth in Section 2.2(c) or Section 2.4, as applicable.

2.5Recalculation of Interest.  If a Tax deduction is required by Swiss law to be
made by a Swiss Obligor in respect of any interest payable by it under this
Agreement and should paragraph (b) of Section 2.9 be unenforceable for any
reason, the applicable interest rate in relation to that interest payment shall
be (i) the interest rate which would have applied to that interest payment (as
provided for in Section 2.2 in the absence of this Section 2.5 divided by (ii)
one (1) minus the rate at which the relevant Tax deduction is required to be
made (where the rate at which the relevant Tax deduction is required to be made
is

26

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

for this purpose expressed as a fraction of one (1) rather than as a percentage)
and (a) that the Swiss Obligor shall be obliged to pay the relevant interest at
the adjusted rate in accordance with this Section 2.5 and (b) all references to
a rate of interest in Section 2.2 shall be construed accordingly. No
recalculation of interest shall be made under this Section 2.5 with respect to a
specific Lender if an Event of Default has not occurred or is continuing and the
Non-Bank Rules would not have been violated if (i) such Lender which is not a
Permitted Non-Qualifying Bank in relation to which the Swiss Obligor makes the
payment, was a Qualifying Bank but on that date that Lender is not or has ceased
to be a Qualifying Bank other than as a result of any change of law after the
date it became a Lender under the Agreement or (ii) such Lender, in relation to
which the Swiss Obligor makes the payment, had complied with its obligations
under Section 11.7 and Section 11.8.

2.6Prepayment.  At its sole option upon at least seven (7) Business Days prior
notice to Agent, a Borrower (on behalf of itself and all other Borrowers) may
prepay all or any portion greater than or equal to Five Million Dollars
($5,000,000) of the outstanding Advances by paying the entire principal balance
(or such portion thereof), all accrued and unpaid interest with respect to the
principal balance being prepaid, plus all fees and other amounts owing under the
Loan Documents at such time (including, for the avoidance of doubt, the
applicable pro rata portion of the End of Term Charge), together with a
prepayment charge equal to the following percentage of the Advance amount being
prepaid: if such Advance amounts are prepaid in any of the first twelve (12)
months following the Closing Date, two percent (2%); after twelve (12) months
but prior to twenty-four (24) months, one percent (1%); and thereafter, zero
percent (0%) (each, a “Prepayment Charge”).  Borrowers agree that the Prepayment
Charge is a reasonable calculation of Lender’s lost profits in view of the
difficulties and impracticality of determining actual damages resulting from an
early repayment of the Advances.  Borrowers shall prepay the outstanding amount
of all principal and accrued interest of all Advances plus all other fees and
amounts owing under the Loan Documents through the prepayment date and the
Prepayment Charge upon the occurrence of a Change in Control.  Notwithstanding
the foregoing, Agent and Lender agree to waive the Prepayment Charge (x) with
respect to principal prepaid in connection with the Specified Prepayment, if
any, and (y) if Agent and Lender or any affiliate of Agent or Lender (in its
sole discretion) agree in writing to refinance the Advances prior to the Term
Loan Maturity Date.  Any amounts paid under this Section shall be applied by
Agent to the then unpaid amount of any Secured Obligations (including principal
and interest) in such order and priority as Agent may choose in its sole
discretion.  In connection with any prepayment of all outstanding Secured
Obligations in accordance with the terms herein, Borrowers may request to
terminate this Agreement and the Term Commitments upon such repayment of all
outstanding Secured Obligations by written notice to Agent and Lender.

2.7Notes.  If so requested by Lender by written notice to Borrowers, then
Borrowers shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.14) (promptly after the Borrowers’ receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

27

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

2.8Pro Rata Treatment.  Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.

2.9Taxes.  

(a)Defined Terms.  For purposes of this Section 2.9, the term “applicable law”
includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding in the minimum
amount required by law and shall timely pay the full amount deducted or withheld
to the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the Lender or Agent, as
applicable, receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

(c)Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify the Lender or Agent, as applicable, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Lender or Agent, as applicable, or
required to be withheld or deducted from a payment to such Lender or Agent, as
applicable, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so) and (ii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental

28

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Agent to the Lender from any other source against any amount due
to the Agent under this paragraph (e).  

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.9, such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)Status of Lenders.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Agent, at the time or times reasonably requested by the
Borrowers or the Agent (or, with respect to U.K. Withholding Taxes, deliver to
the Borrowers and the Agent or submit to the appropriate Governmental Authority
(as relevant) within twenty (20) days after a written request by the Borrowers
or the Agent), such properly completed and executed documentation reasonably
requested by Borrowers or the Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrowers or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Agent as will enable the Borrowers or the Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Notwithstanding anything to the contrary herein, a U.K. Treaty Lender shall
be deemed to have satisfied the requirements of Section 2.9(g) if such Lender
has either (x) notified Parent and Agent of its passport number under the HMRC
treaty passport scheme; or (y) submitted an application for withholding tax
relief under the applicable income tax treaty to the appropriate tax authority,
in each case without regard to whether any document required from HMRC has been
obtained.

(iii)[Reserved].

29

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(iv)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrowers and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrowers or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrowers or Agent as may be necessary for Borrowers and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(iv), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(v)Each Lender agrees that if it becomes aware that any form or certification it
previously delivered has expired or become obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify Borrowers
and Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.  

If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.9 (including by the payment of additional amounts pursuant to
this Section 2.9), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

30

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(i)Qualifying Bank.  

(i)Each Lender which becomes a party to this Agreement after the Closing Date
shall confirm, prior to becoming party to such Agreement, for the benefit of the
Agent and without liability to any Borrower, which of the following categories
it falls in:

1.not a Qualifying Bank;

2.a Qualifying Bank.

(j)Increased Costs.  If any Change in Law shall subject any Lender or the Agent
to any Taxes (other than (i) Indemnified Taxes, (ii) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (iii) Other Connection
Taxes that are imposed on or measured by net income (however denominated) or
that are franchise Taxes or branch profits Taxes) on its Loans, Term Commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result of any of the foregoing shall be to
increase the cost to such Lender or the Agent of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
such Loan, or to reduce the amount of any sum received or receivable by such
Lender or the Agent hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the Agent, the Borrowers will pay
to such Lender or Agent, as the case may be, such additional amount or amounts
as will compensate such Lender or Agent, as the case may be, for such additional
costs incurred or reduction suffered.

(k)U.S. Tax Reporting.  For the avoidance of doubt, the Borrowers agree not to
treat the Term Loan as a “contingent payment debt instrument” for U.S. income
tax purposes.

(l)Survival.  Each party’s obligations under this Section 2.9 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Commitment and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

2.10End of Term Charge.  

(a)On the date of (i) the Specified Prepayment or (ii) any date that the Loan
Parties prepay the outstanding Secured Obligations (other than any inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) in part, the Loan Parties shall pay
Lenders the pro rata portion of the End of Term Charge.

(b)On the earliest to occur of (i) the Term Loan Maturity Date, (ii) the date
that the Loan Parties prepay the outstanding Secured Obligations (other than any
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) in full, or (iii) the date
that the Secured Obligations become due and payable, the Loan Parties shall pay
Lenders the End of Term Charge minus any portion of the End of Term Charge which
has already been paid prior to such date.

(c)Notwithstanding the required payment date of such charge, it shall be deemed
earned by Lenders as of the Closing Date.

31

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

2.11Each Borrower agrees that the Prepayment Charge and the End of Term Charge
payable shall be presumed to be the liquidated damages sustained by each Lender
as the result of the early termination, and each Borrower agrees that each is
reasonable under the circumstances currently existing and existing as of the
Closing Date.  The Prepayment Charge and the End of Term Charge shall also be
payable in the event the Secured Obligations (and/or this Agreement) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure, or by any other means.  Each Loan Party expressly
waives (to the fullest extent it may lawfully do so) the provisions of any
present or future statute or law that prohibits or may prohibit the collection
of the foregoing Prepayment Charge and End of Term Charge in connection with any
such acceleration.  Each Borrower agrees (to the fullest extent that each may
lawfully do so): (a) each of the Prepayment Charge and the End of Term Charge is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (b) each of the
Prepayment Charge and the End of Term Charge shall be payable notwithstanding
the then prevailing market rates at the time payment is made; (c) there has been
a course of conduct between the Lenders and each Borrower giving specific
consideration in this transaction for such agreement to pay the Prepayment
Charge and the End of Term Charge as a charge (and not interest) in the event of
prepayment or acceleration; (d) each Borrower shall be estopped from claiming
differently than as agreed to in this paragraph.  Each Borrower expressly
acknowledges that their agreement to pay each of the Prepayment Charge and the
End of Term Charge to the Lenders as herein described was on the Closing Date
and continues to be a material inducement to the Lenders to provide the Term
Loans.

SECTION 3.  SECURITY INTEREST

3.1As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, each Loan Party
grants to Agent a security interest in all of such Loan Party’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “UCC Collateral”):  (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and (j) all other tangible and intangible personal property
(other than Intellectual Property) of such Loan Party whether now or hereafter
owned or existing, leased, consigned by or to, or acquired by, such Loan Party
and wherever located, and any of such Loan Party’s property in the possession or
under the control of Agent; and, to the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing;
provided, however, that the UCC Collateral shall include all Accounts and
General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”).  Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the UCC Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.

32

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

3.2Notwithstanding the broad grant of the security interest set forth in Section
3.1, above, the UCC Collateral shall not include any Excluded Assets.

3.3If this Agreement is terminated in accordance with its terms, Agent’s Lien in
the Collateral shall continue until the Secured Obligations (other than inchoate
indemnity obligations) are paid in full in accordance with the terms of this
Agreement.  At such time, the Collateral shall be released from the Liens
created hereby, this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent, Lender and each Loan Party
hereunder shall terminate. Agent shall execute such documents, return any
Collateral held by Agent hereunder and take such other steps as are reasonably
necessary to accomplish the foregoing, all at the Loan Parties’ sole cost and
expense.

3.4Parent, Urovant England and Urovant Switzerland have entered into the Bermuda
Security Documents, English Security Documents and/or Swiss Security Documents
in each case pursuant to which they have granted security interests in, to and
under the collateral described therein (such collateral, collectively, the
“Foreign Collateral”, and with the UCC Collateral, collectively, the
“Collateral”) in favor of Agent for the benefit of the Lenders.

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrowers of the following conditions:

4.1Closing Date.  On or prior to the Closing Date, Borrower shall have delivered
to Agent the following:

(a)other than as permitted pursuant to Schedule 5.24 to the Disclosure Letter,
executed copies of the Loan Documents (other than any Warrant, which shall be an
original), a legal opinion of each of Loan Party’s Bermudian, English, Swiss and
United States counsel, and all other documents and instruments reasonably
required by Agent to effectuate the transactions contemplated hereby or to
create and perfect the Liens of Agent with respect to all Collateral, in all
cases in form and substance reasonably acceptable to Agent;

(b)a copy of resolutions of each of the Loan Parties’ respective Boards of
Directors (and shareholder, with respect to Urovant England, and quotaholder,
with respect to Urovant Switzerland) evidencing (i) approval of (A) the Loan and
other transactions evidenced by the Loan Documents and (B) with respect to
Parent, any Warrant and transactions evidenced thereby; (ii) authorizing a
specified person or persons to execute the Loan Documents to which it is a party
on its behalf and (iii) authorizing a specified person or persons, on its
behalf, to sign and/or dispatch all documents and notices (including, if
relevant, any Advance Request or other relevant notice) to be signed and/or
dispatched by it under or in connection with the Loan Documents to which it is a
party;

33

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(c)a certificate (as customary in the jurisdiction of Urovant England and
containing specimen signatures) of a director of Urovant England confirming that
guaranteeing or securing the Loans would not cause any guaranteeing or similar
limit binding on Urovant England to be exceeded and certifying that each copy
document relating to it specified in this Article 4, is correct, complete and
the original of such copy document, is in full force and effect and has not been
amended or superseded as at a date no earlier than the Closing Date;

(d)in respect to any UK PSC Loan Party, a copy of such UK PSC Loan Party’s PSC
Register together with confirmation from an authorized officer of such UK PSC
Loan Party that no “warning notice” or “restrictions notice” (in each case as
defined in Schedule 1B of the Companies Act 2006) has been issued in respect of
the shares of such UK PSC Loan Party which constitute Collateral and no
circumstances exist which entitle that UK PSC Loan Party to issue any such
notice;

(e)certified copies of the constitutional documents and the bylaws, as amended
through the Closing Date, of each Loan Party;

(f)a certificate of good standing (or insolvency search) for each Loan Party
from its jurisdiction of organization and similar certificates from all other
jurisdictions in which it does business and where the failure to be qualified
would have a Material Adverse Effect;

(g)payment of the Due Diligence Fee and reimbursement of Agent’s and Lender’s
current expenses reimbursable pursuant to Section 11.12 of this Agreement;

(h)payment of the Initial Facility Charge; and

(i)such other documents as Agent may reasonably request.

4.2All Advances.  On or prior to each Advance Date:

(a)Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.2(b), each duly executed by a Borrower’s Chief Executive
Officer, Chief Financial Officer or any other duly authorized officer or
director and (ii) any other documents Agent may reasonably request in its good
faith business discretion;

(b)the representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date;

(c)the Loan Parties shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing;

34

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(d)the Agent shall have received executed copies of the Account Control
Agreements;

(e)with respect to any Tranche 4 Advance, the Loan Parties shall have paid the
Tranche 4 Facility Charge;

(f)all certificates of insurance and copies of each insurance policy required
hereunder;

(g)Agent shall have received, in form and substance reasonably acceptable to
Agent, an executed original Warrant for such Advance, and all other documents
and instruments reasonably required by Agent to effectuate the transactions
contemplated by such Warrant;

(h)Each Advance Request shall be deemed to constitute a representation and
warranty by such Borrower on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.

4.3No Default.  As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or would reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

4.4Post-Close Obligations.  Each Loan Party agrees to deliver all items as
required under Schedule 5.24 to the Disclosure Letter.  

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

Each Loan Party represents and warrants that:

5.1Corporate Status.  Each Loan Party is duly incorporated and/or organized,
legally existing and in good standing under the laws of (a) Bermuda (with
respect to Parent), (b) England and Wales (with respect to Urovant England), (c)
Switzerland (with respect to Urovant Switzerland), or (d) Delaware (with respect
to Guarantor), as applicable, and is duly qualified as a foreign corporation or
other entity, as applicable, in all jurisdictions in which the nature of its
business or location of its properties require such qualifications and where the
failure to be qualified would reasonably be expected to have a Material Adverse
Effect.  Each Loan Party’s present name, former names (if any), locations, place
of formation, tax identification number, organizational identification number
and other information are correctly set forth in Exhibit C to the Disclosure
Letter, as may be updated by the Loan Parties in a written notice (including any
Compliance Certificate) provided to Agent after the Closing Date.

5.2Collateral.  Each Loan Party owns the Collateral and the Intellectual
Property, free of all Liens, except for Permitted Liens.  Each Loan Party has
the power and authority to grant to Agent a Lien in the Collateral as security
for the Secured Obligations.  

35

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

5.3Consents.  Each Loan Party’s execution, delivery and performance of this
Agreement and all other Loan Documents, and Parent’s execution of each Warrant,
(i) have been duly authorized by all necessary corporate action of such Loan
Party, (ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents, (iii) do not violate any provisions of such Loan
Party’s constitutional documents, or other organizational or governing documents
(as applicable), bylaws, or any law, regulation, order, injunction, judgment,
decree or writ to which such Loan Party is subject and (iv) except as described
on Schedule 5.3 to the Disclosure Letter, do not violate any material contract
or material agreement or require the consent or approval of any other Person
which has not already been obtained.  The individual or individuals executing
the Loan Documents and each Warrant are duly authorized to do so.

5.4Material Adverse Effect.  No event that has had or would reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.  No
Loan Party is aware of any event likely to occur that is reasonably expected to
result in a Material Adverse Effect.

5.5Actions Before Governmental Authorities.  There are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of any Loan Party, threatened in writing against
any Loan Party or its property, that is reasonably expected to result in a
Material Adverse Effect.

5.6Laws.  

(a)No Loan Party nor any of its Subsidiaries is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default is
reasonably expected to result in a Material Adverse Effect.  Attached hereto as
Schedule 5.6 to the Disclosure Letter (as may be supplemented by disclosures
provided in Compliance Certificates) is a true, complete and correct list of all
material agreements and contracts (only to the extent such agreements or
contracts would be required to be disclosed under the Exchange Act and the rules
of the SEC) between (i) any Loan Party and/or any of its Subsidiaries and (ii)
Roivant (the “Roivant Documents”).  No Loan Party is in default in any material
manner under any provision of any agreement or instrument evidencing material
Indebtedness, or any other material agreement to which it is a party or by which
it is bound, including the Roivant Documents, and, to the knowledge of any Loan
Party with respect to any Person other than any Loan Party or its Subsidiaries,
no event of default or event that with the passage of time would result in an
event of default existing under any provision of the Roivant Documents, nor any
agreement or instrument evidencing material Indebtedness, nor any other material
agreement to which it is a party or by which it is bound.

36

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(b)No Loan Party nor any of its Subsidiaries is required to register as an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended.  No Loan Party nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors).  Each Loan Party and each of its Subsidiaries has complied in all
material respects with the Federal Fair Labor Standards Act.  No Loan Party nor
any of its Subsidiaries is a “holding company” or an “affiliate” of a “holding
company” or a “subsidiary company” of a “holding company” as each term is
defined and used in the Public Utility Holding Company Act of 2005.  No Loan
Party’s nor any of its Subsidiaries’ properties or assets has been used by such
Loan Party or such Subsidiary or, to any Loan Party’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than in material compliance with applicable
laws.  Each Loan Party and each of its Subsidiaries has obtained all material
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.

(c)No Loan Party nor any of its Subsidiaries, or to any Loan Party’s knowledge
any of its or its Subsidiaries’ Affiliates, or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person.  No Loan Party, nor any of its Subsidiaries, or to the knowledge of any
Loan Party, any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement, (x)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (y)
deals in, or otherwise engages in any transaction relating to, any property or
interest in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law.  None of the funds to be provided
under this Agreement will be used, directly or indirectly, (a) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations laws and regulations, including
the Anti-Bribery Laws, or (b) for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(d)Each Loan Party has implemented and maintains in effect policies and
procedures to the extent necessary to ensure compliance by each Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent, its Subsidiaries and
their respective officers and employees and to the knowledge of Parent, its
Subsidiaries and their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

37

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(e)No Loan Party nor any of its Subsidiaries or any of their respective
directors, officers or employees, is a Sanctioned Person.  No Loan, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

5.7Information Correct and Current.  No written information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
any Loan Party to Agent in connection with any Loan Document or included therein
or delivered pursuant thereto contained, or, when taken as a whole, contains or
will contain any material misstatement of fact or, when taken together with all
other such written information or documents, omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not materially
misleading at the time such statement was made or deemed made. Additionally, any
and all financial or business projections provided by the Loan Parties to Agent,
whether prior to or after the Closing Date, shall be (i) provided in good faith
and based on the most current data and information available to the Loan Parties
at the time prepared, and (ii) the most current of such projections provided to
the Board (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular projections will be
realized, that actual results may differ).

5.8Tax Matters.  Except as described on Schedule 5.8 to the Disclosure Letter
and except those being contested in good faith with adequate reserves under
GAAP, (a) each Loan Party has filed all material federal, state and local tax
returns that it is required to file, (b) each Loan Party has duly paid or fully
reserved for all material taxes or installments thereof (including any interest
or penalties) as and when due, or which have or may become due pursuant to such
returns, and (c) each Loan Party has paid or fully reserved for any material tax
assessment received by it which remains unpaid, if any (including any taxes
being contested in good faith and by appropriate proceedings).

5.9Intellectual Property Claims.  The Loan Parties are the sole owner of, or
otherwise have the right to use, the Intellectual Property material to its
business.  Except as described on Schedule 5.9 to the Disclosure Letter (as may
be supplemented by disclosures provided in Compliance Certificate) (i) each of
the material Copyrights, Trademarks and Patents is valid and enforceable, (ii)
no material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) no claim has been made to a Loan
Party that any material part of the Intellectual Property violates the rights of
any third party. Exhibit D to the Disclosure Letter is a true, correct and
complete list of each of the Loan Parties’ Patents, registered Trademarks,
registered Copyrights, and material agreements under which a Loan Party licenses
Intellectual Property from third parties (other than shrink-wrap software
licenses), together with application or registration numbers, as applicable,
owned by a Loan Party, in each case as of the Closing Date. The Loan Parties are
not in material breach of, nor have the Loan Parties failed to perform any
material obligations under, any of the foregoing contracts, licenses or
agreements and except as may be supplemented by disclosures provided in
Compliance Certificate, to Borrowers’ knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder.  

38

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

5.10Intellectual Property.  Except as described on Schedule 5.10 to the
Disclosure Letter, the Loan Parties have all material rights with respect to
Intellectual Property necessary or material in the operation or conduct of the
Loan Parties’ business as currently conducted and proposed to be conducted by
Loan Parties.  Without limiting the generality of the foregoing, and in the case
of Licenses, except for restrictions that are unenforceable under Division 9 of
the UCC or other applicable law, the Loan Parties have the right, to the extent
required to operate their business, to freely transfer, license or assign
Intellectual Property necessary or material in the operation or conduct of their
business as currently conducted and proposed to be conducted by them, without
condition, restriction or payment of any kind (other than license payments in
the ordinary course of business) to any third party, and the Loan Parties own or
have the right to use, pursuant to valid licenses, all software development
tools, library functions, compilers and all other third-party software and other
items that are material to their business and used in the design, development,
promotion, sale, license, manufacture, import, export, use or distribution of
Borrower Products except customary covenants in inbound license agreements and
equipment leases where a Loan Party is the licensee or lessee.  

5.11Borrower Products.  Except as described on Schedule 5.11 to the Disclosure
Letter, no material Intellectual Property owned by any Loan Party or Borrower
Product has been or is subject to any actual or, to the knowledge of the Loan
Parties, threatened in writing litigation, proceeding (including any proceeding
in the United States Patent and Trademark Office or any corresponding foreign
office or agency) or outstanding decree, order, judgment, settlement agreement
or stipulation that restricts in any material manner Borrower’s use, transfer or
licensing thereof or that may affect the validity, use or enforceability
thereof. There is no decree, order, judgment, agreement, stipulation, arbitral
award or other provision entered into in connection with any litigation or
proceeding that obligates any Loan Party to grant licenses or ownership interest
in any material future Intellectual Property related to the operation or conduct
of the business of the Loan Parties or Borrower Products.  No Loan Party has
received any written notice or claim, or, to the knowledge of the Loan Parties,
oral notice or claim, challenging or questioning their ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to the Loan Parties’ knowledge, is there a reasonable
basis for any such claim in each case to where such notice or claim would
reasonably be expected to have a Material Adverse Effect.  To Loan Parties’
knowledge, no Loan Party’s use of its Intellectual Property or the production
and sale of Borrower Products infringes the valid Intellectual Property or other
rights of others in any material respect.  

5.12Financial Accounts.  Exhibit E to the Disclosure Letter, as may be updated
by Loan Parties in a written notice provided to Agent after the Closing Date, is
a true, correct and complete list of (a) all banks and other financial
institutions at which any Loan Party or any Subsidiary maintains Deposit
Accounts and (b) all institutions at which any Loan Party or any Subsidiary
maintains an account holding Investment Property, and such exhibit correctly
identifies the name, address and telephone number of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

39

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

5.13Employee Loans.  Except as permitted hereunder, no Loan Party has
outstanding loans to any employee, officer or director of such Loan Party nor
has any Loan Party guaranteed the payment of any loan made to an employee,
officer or director of such Loan by a third party.

5.14Capitalization and Subsidiaries.  The Loan Parties do not own any stock,
partnership interest or other securities of any Person, except for Permitted
Investments.  Attached as Schedule 1 to the Disclosure Letter, as may be updated
by Loan Parties in a written notice provided after the Closing Date, is a true,
correct and complete list of each direct and indirect Subsidiary of Parent.

5.15[Reserved].

5.16Centre of Main Interests and Establishments.  For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), to the extent applicable to Urovant England, Urovant
England’s centre of main interest (as that term is used in Article 3(1) of the
Regulation) is situated in England and Wales and it has no “establishment” (as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction.

5.17Pensions.  (a) Urovant England is not, nor has it at any time been, an
employer (for the purposes of sections 38 to 51 of the UK Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the UK Pensions Schemes Act 1993); and (b) Urovant England is not,
nor has it at any time been, “connected” with or an “associate” of (as those
terms are used in sections 38 and 43 of the UK Pensions Act 2004) such an
employer.

5.18Non-Bank Rules. The Borrower is in compliance with the Non-Bank Rules;
provided, that, the Borrower shall not be in breach of this representation if
its number of creditors that are not Qualifying Banks in respect of either the
10 Non-Bank Rule or the 20 Non-Bank Rule is exceeded solely because a Lender
having (a) made an incorrect declaration of its status as to whether or not it
is a Qualifying Bank, (b) failed to comply with its obligations under Section
11.7 or Section 11.8 of this Agreement or (c) ceased to be a Qualifying Bank
other than as a result of any Change in Law after the date it became a Lender
under this Agreement. For the purpose of its compliance with the 20 Non-Bank
Rule under this Section 5.18, the number of Lenders under this Agreement which
are not Qualifying Banks shall be deemed to be ten (irrespective of whether or
not there are, at any time, any such Lenders).

40

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

SECTION 6.  INSURANCE; INDEMNIFICATION

6.1Coverage.  The Loan Parties shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in the Loan Parties’ line of business.  Such risks
shall include the risks of bodily injury, including death, property damage,
personal injury, advertising injury, and contractual liability per the terms of
the indemnification agreement found in Section 6.3.  The Loan Parties must
maintain a minimum of Two Million Dollars ($2,000,000) (or foreign currency
equivalent, if applicable) of commercial general liability insurance for each
occurrence.  The Loan Parties have and agree to maintain a minimum of Two
Million Dollars ($2,000,000) (or foreign currency equivalent, if applicable) of
directors’ and officers’ insurance for each occurrence and Five Million Dollars
($5,000,000) (or foreign currency equivalent, if applicable) in the aggregate.
So long as there are any Secured Obligations (other than inchoate indemnity
obligations) outstanding, the Loan Parties shall also cause to be carried and
maintained insurance upon the Collateral, insuring against all risks of physical
loss or damage howsoever caused, in an amount not less than the full replacement
cost of the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles.  

6.2Certificates.  The Loan Parties shall deliver to Agent certificates of
insurance that evidence its compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2.  The Loan
Parties’ insurance certificate shall state Agent (shown as “Hercules Capital,
Inc., as Agent”) is an additional insured for commercial general liability, and
a loss payee for all risk property damage insurance, subject to the insurer’s
approval.  Other than as permitted pursuant to Schedule 5.24 to the Disclosure
Letter, attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance.  All certificates of insurance will provide for a
minimum of thirty (30) days advance written notice to Agent of cancellation
(other than cancellation for non-payment of premiums, for which ten (10) days’
advance written notice shall be sufficient).  Any failure of Agent to scrutinize
such insurance certificates for compliance is not a waiver of any of Agent’s
rights, all of which are reserved.  The Loan Parties agree that (i) with respect
to any policies solely in the name of one or more of the Loan Parties as of the
Closing Date, the Loan Parties shall not amend such policies to include Roivant
as an insured nor replace such policies with joint policies with Roivant, (ii)
any insurance policies that have not been pledged to Agent as of the Closing
Date with respect to Urovant England due to such policies being joint policies
with Roivant shall be pledged promptly after Urovant England becomes sole holder
or payor under such policies or any replacement policies, and (iii) upon
entering or amending any insurance policy required hereunder, Loan Parties shall
provide Agent with copies of such policies and shall promptly deliver to Agent
updated insurance certificates with respect to such policies.

41

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

6.3Indemnity.  Each Loan Party agrees to indemnify and hold Agent, Lender and
their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting solely from any Indemnified
Person’s gross negligence or willful misconduct. Each Loan Party agrees to pay,
and to save Agent and Lender harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all registration, stamp,
excise, sales or other similar taxes (excluding taxes imposed on or measured by
the net income of Agent or Lender) that may be payable or determined to be
payable with respect to the execution, delivery, performance, enforcement or
registration of any of the Collateral or the Loan Documents.  In no event shall
any Loan Party or any Indemnified Person be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings). This Section 6.3 shall survive the
repayment of indebtedness under, and otherwise shall survive the expiration or
other termination of, the Loan Agreement.

SECTION 7.  COVENANTS OF BORROWER

Each Loan Party agrees as follows:

7.1Financial Reports.  The Loan Parties shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):

(a)as soon as practicable (and in any event within thirty (30) days) after the
end of each month, unaudited interim and year-to-date financial statements of
Parent as of the end of such month (prepared on a consolidated basis), including
balance sheet and related statement of income accompanied by a report detailing
any material contingencies (including the commencement of any material
litigation by or against Borrower), all certified by Parent’s Chief Executive
Officer, Chief Financial Officer, Chief Accounting Officer or any other duly
authorized officer or director to the effect that they have been prepared in
accordance with GAAP, except (A) for the absence of footnotes, (B) that they are
subject to normal year end adjustments, and (C) they do not contain certain
non-cash items that are customarily included in quarterly and annual financial
statements;

42

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(b)within forty-five (45) days after the end of each of the first three fiscal
quarter of Parent’s fiscal year, unaudited interim and year-to-date financial
statements of Parent as of the end of such calendar quarter (prepared on a
consolidated basis), including balance sheet and related statements of income
and cash flows accompanied by a report detailing any material contingencies
(including the commencement of any material litigation by or against Borrower),
certified by Parent’s Chief Executive Officer, Chief Financial Officer chief
accounting officer or any other duly authorized officer or director to the
effect that they have been prepared in accordance with GAAP, except (i) for the
absence of footnotes, and (ii) that they are subject to normal year end
adjustments; provided that the financial statements delivered for the fourth
quarter of any fiscal year need not include a statement of cash flows;

(c)within ninety (90) days after the end of each fiscal year of Parent,
unqualified, and without any going concern or similar limitations (other than a
going concern qualification solely with respect to having less than twelve (12)
months of cash or the impending maturity of debt for the fiscal year ending
prior to the maturity date of such debt), audited financial statements of Parent
as of the end of such year (prepared on a consolidated  basis), including
balance sheet and related statements of income and cash flows, and setting forth
in comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by
Parent and reasonably acceptable to Agent (it being understood that Ernst &
Young LLP and any other accounting firm of national standing is reasonably
acceptable to Agent), accompanied by any management report from such
accountants;

(d) together with each set of financial statements delivered pursuant to Section
7.1(a), (b) or (c), a Compliance Certificate;

(e)while an Event of Default has occurred and is continuing, as soon as
practicable (and in any event within ten (10) days) after the end of each month,
a report showing agings of accounts receivable and accounts payable;

(f)promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Parent has made
available to holders of any series of its Equity Interests generally and copies
of any regular, periodic and special reports or registration statements that
Parent files with the SEC or any governmental authority that may be substituted
therefor, or any national securities exchange;

(g)promptly following each meeting of any Loan Party’s Board of Directors,
copies of all presentation materials and minutes relating to research, clinical
development, regulatory activities, and commercial timelines that each Loan
Party provides to its directors in connection with meetings of such Board of
Directors, provided that all in all cases such Loan Party may exclude any
information or materials related to executive compensation, confidential
information, any attorney-client privileged information and any information that
would raise a conflict of interest with Agent or Lenders, and minutes and other
materials prepared exclusively for executive sessions of the independent
directors and committees of such Board of Directors;

43

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(h)within ten (10) days after their approval by the Board, and in any event,
within sixty (60) days after the end of Parent’s fiscal year, financial and
business projections as approved by the Board, as well as budgets, operating
plans and other financial information reasonably requested by Agent;

(i)from July 1, 2019 and continuing until achievement of the Approval Milestone,
evidence of compliance with Section 7.20 (or evidence of the inapplicability of
Section 7.20) in each Compliance Certificate and upon request in form and
substance reasonably acceptable to Agent and supporting documentation reasonably
requested by Agent, including certification of such compliance by the Chief
Executive Officer, Chief Financial Officer, chief accounting officer or any
other duly authorized officer or director of Parent; and

(j)immediate notice if any Loan Party or any Subsidiary has knowledge that any
Loan Party, or any Subsidiary or Affiliate of any Loan Party, is listed on the
OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.

No Loan Party shall make any change in its (a) accounting policies or reporting
practices, other than to the extent required or otherwise contemplated by GAAP,
the SEC, the PCAOB or other applicable regulatory requirements or (b) fiscal
years or fiscal quarters. The fiscal year of Parent shall end on March 31.

The executed Compliance Certificate and all Financial Statements required to be
delivered pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to legal@herculestech.com,
kkosofsky@htgc.com, and mdutra@htgc.com; provided, that if e-mail is not
available or sending such Financial Statements via e-mail is not possible, they
shall be faxed to Agent at: (866) 468‑8916, attention Chief Credit Officer.  

Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b) and (c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Parent
files such documents with the SEC and such documents are publicly available on
the SEC’s EDGAR filing system or any successor thereto.

7.2Management Rights.  The Loan Parties shall permit any representative that
Agent or Lender authorizes, including its attorneys and accountants, to inspect
the Collateral and examine and make copies and abstracts of the books of account
and records of the Loan Parties at reasonable times and upon reasonable notice
during normal business hours; provided, however, that so long as no Event of
Default has occurred and is continuing, such examinations shall be limited to no
more often than once per fiscal year.  In addition, any such representative
shall have the right to meet with management and officers of the Loan Parties to
discuss such books of account and records.  In addition, Agent or Lender shall
be entitled at reasonable times and intervals to consult with and

44

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

advise the management and officers of the Loan Parties concerning significant
business issues affecting Borrower.  Such consultations shall not unreasonably
interfere with the Loan Parties’ business operations.  The parties intend that
the rights granted Agent and Lender shall constitute “management rights” within
the meaning of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice,
recommendations or participation by Agent or Lender with respect to any business
issues shall not be deemed to give Agent or Lender, nor be deemed an exercise by
Agent or Lender of, control over the Loan Parties’ management or policies.

7.3Further Assurances.  Each Loan Party shall from time to time execute, deliver
and file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the Collateral.  Each
Loan Party shall from time to time procure any instruments or documents as may
be reasonably requested by Agent, and take all further action that may be
necessary, or that Agent may reasonably request, to perfect and protect the
Agent’s Liens on the Collateral (it being understood that the requirements set
forth in Section 7.13 are reasonable with respect to scope and deadlines).  In
addition, and for such purposes only, each Loan Party hereby authorizes Agent to
execute and deliver on its behalf and to file such financing statements
(including an indication that the financing statement covers “all assets or all
personal property other than intellectual property” of such Loan Party in
accordance with Section 9-504 of the UCC), collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of the Loan Parties either in Agent’s name or in the name of Agent as
agent and attorney-in-fact for the Loan Parties as necessary or appropriate to
effect or perfect the grant of Agent’s Lien in the Collateral.  Each Loan Party
shall protect and defend its title to the Collateral and Agent’s Lien thereon
against all Persons claiming any interest adverse to such Loan Party or Agent
other than Permitted Liens.  

7.4Indebtedness.  No Loan Party shall create, incur, assume, guarantee nor be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on any Loan Party an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) in connection with refinancing or replacement Indebtedness, (c) purchase
money Indebtedness pursuant to its then-applicable payment schedule, (d)
prepayment by any Subsidiary of (i) inter-company Indebtedness owed by such
Subsidiary to any Loan Party, or (ii) if such Subsidiary is not a Loan Party,
intercompany Indebtedness owed by such Subsidiary to another Subsidiary that is
not a Loan Party, (e) trade debt incurred in the ordinary course of business or
(f) as otherwise permitted hereunder or approved in writing by Agent.

45

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

7.5Collateral.  Each Loan Party shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in the Loan
Parties’ business or in which the Loan Parties now or hereafter holds any
interest free and clear from any legal process or Liens whatsoever (except for
Permitted Liens), and shall give Agent prompt written notice of any Liens
affecting the Collateral (except for Permitted Liens), the Intellectual
Property, or such other property and assets, provided however, that the
Collateral, Intellectual Property and such other property and assets, to the
extent such legal process would reasonably be expected to result in a Material
Adverse Effect, may be subject to Permitted Liens.  No Loan Party shall agree
with any Person other than Agent or Lender not to encumber its Collateral other
than pursuant to (a) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (b) customary restrictions on the assignment of leases, licenses and
other agreements and (c) customary restrictions on assets subject to Liens
permitted under subsection (xiv) of the definition of “Permitted Liens”.  No
Loan Party shall enter into or suffer to exist or become effective any agreement
that prohibits or limits the ability of any Loan Party to create, incur, assume
or suffer to exist any Lien upon any of its Intellectual Property, whether now
owned or hereafter acquired, to secure its obligations under the Loan Documents
to which it is a party other than pursuant to (i) this Agreement and the other
Loan Documents, (ii) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby) or (iii) customary restrictions on the assignment, sublicense, or
sublease of leases, licenses and other agreements, (iv) customary restrictions
in licensing or collaboration, co-development and co-marketing agreements
relating to such Intellectual Property provided that such restrictions do not
prohibit the Liens granted to the Agent pursuant to the Loan Documents, and (v)
customary restrictions and conditions contained in agreements governing joint
ventures or strategic alliances in the ordinary course of business; provided
that, in each case, the applicable Loan Party has exercised its good faith best
efforts to not agree to such contractual limitations.  Each Loan Party shall
cause its Subsidiaries to use commercially reasonable efforts to protect and
defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any Liens whatsoever (except for Permitted Liens or as otherwise
permitted by this Section 7.5), and shall give Agent prompt written notice of
any Liens (other than Permitted Liens) affecting such Subsidiary’s assets.

7.6Investments.  No Loan Party shall directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

46

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

7.7Distributions.  No Loan Party shall, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of shares, stock or other Equity Interest
other than (i) pursuant to employee, director or consultant repurchase plans or
other similar agreements, provided, however, in each case the aggregate
repurchase or redemption consideration does not exceed the original
consideration paid for such shares, stock or Equity Interest, (ii) repurchases
of such shares, stock or Equity Interest deemed to occur upon exercise of stock
options or warrants if such repurchased shares, stock or Equity Interest
represents a portion of the exercise price of such options or warrants, (iii)
repurchases of such shares, stock or Equity Interest deemed to occur upon the
withholding of a portion of such shares, stock or Equity Interest granted or
awarded to a current or former officer, director, employee or consultant to pay
for the taxes payable by such Person upon such grant or award (or upon vesting
thereof, or (iv) purchases of its Common Shares or equity derivatives with
respect to its Common Shares (including capped call, call spread, accelerated
stock repurchase and forward purchase transactions) using the proceeds from the
simultaneous issuance of convertible notes under a Permitted Convertible Debt
Financing, (and any payments under or pursuant to, or settlements of, any such
accelerated or forward stock repurchase arrangements,  call spreads, capped
calls or other derivatives entered into simultaneously at the time of and in
connection with the issuance of a Permitted Convertible Debt Financing);
provided that, the aggregate net purchase price of such transactions in the
aggregate shall not exceed thirty-five percent (35%) of the net proceeds from
the Permitted Convertible Debt Financing; or (b) declare or pay any cash
dividend or make a cash distribution on any class of shares, stock or other
Equity Interest, except that a Subsidiary may pay dividends or make
distributions to any Loan Party; or (c) lend money to any employees, officers or
directors or guarantee the payment of any such loans granted by a third party
other than to the extent constituting Permitted Investments; or (d) waive,
release or forgive any Indebtedness (other than Indebtedness represented by a
Permitted Investment made pursuant to clause (vii) thereof) owed by any
employees, officers or directors in excess of Five Hundred Thousand Dollars
($500,000) in the aggregate in any fiscal year.

7.8Transfers.  Except for Permitted Transfers, no Loan Party shall, and shall
not allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets or sell a controlling ownership
interest in or majority equity interest in any Subsidiary organized or acquired
after the Closing Date.

7.9Mergers or Acquisitions; In-Licensing.  No Loan Party shall merge or
consolidate, or permit any of its Subsidiaries to merge, amalgamate or
consolidate, with or into any other business organization (other than mergers,
amalgamations or consolidations of (a) a Subsidiary which is not a Loan Party
into another Subsidiary or into a Loan Party or (b) a Loan Party into another
Loan Party (including any entity that becomes a Loan Party pursuant to Section
7.13 substantially concurrently with the occurrence of such merger, amalgamation
or consolidation)), or acquire, or permit any of its Subsidiaries to acquire, in
each case including for the avoidance of doubt through a merger, purchase,
in-licensing or any similar transaction, all or substantially all of the capital
stock or any property of another Person, other than in connection with a
Permitted Investment.

47

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

7.10Taxes.  Each Loan Party and its Subsidiaries shall pay when due all material
taxes, fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against (i) any Loan
Party, any of its Subsidiaries or the Collateral or (ii) upon any Loan Party’s
or any of its Subsidiaries’ ownership, possession, use, operation or disposition
of the Collateral or upon any Loan Party’s or any of its Subsidiaries’ rents,
receipts or earnings arising therefrom.  Each Loan Party shall file on or before
the due date therefor all material tax returns in respect of such Loan Party and
its Subsidiaries, and all material personal property tax returns in respect of
the Collateral.  Notwithstanding the foregoing, any Loan Party may contest, in
good faith and by appropriate proceedings, taxes for which such Loan Party
maintains adequate reserves therefor in accordance with GAAP.

7.11Corporate Changes.  No Loan Party nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  No Change in Control shall occur without
concurrent payment  in full of all outstanding Secured Obligations (other than
any inchoate indemnity obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement). No Loan Party nor any
Subsidiary shall relocate its chief executive office or its principal place of
business unless it has provided prior written notice to Agent (provided that
such notice shall be deemed provided for the relocation to 5281 California
Avenue, Suite 100, Irvine, CA 92617).  No Loan Party nor any Subsidiary shall
relocate any item of Collateral (other than (w) clinical drug supplies utilized
in the ordinary course of business, (x) sales of assets made in accordance with
Section 7.8, (y) relocations of assets having an aggregate value of up to Five
Hundred Thousand Dollars ($500,000) in any fiscal year, and (z) relocations of
Collateral from a location described on Exhibit C to the Disclosure Letter to
another location described on Exhibit C to the Disclosure Letter) unless (i) it
has provided prompt written notice to Agent, (ii) such relocation is within the
England and Wales (with respect to the Urovant England), Switzerland (with
respect to Urovant Switzerland) or the continental United States of America
(with respect to Guarantor) and, (iii) if such relocation is to a third party
bailee, if not prohibited by applicable law, it has delivered a bailee agreement
in form and substance reasonably acceptable to Agent.  

7.12Deposit Accounts.  Other than Excluded Accounts, no Loan Party nor any
Subsidiary shall maintain any Deposit Accounts, or accounts holding Investment
Property, except with respect to which Agent has (i) an Account Control
Agreement or (ii) such other agreement or arrangement as a result of which the
Agent shall have a first priority perfected security interest therein or as may
be otherwise acceptable to Agent for Deposit Accounts and accounts holding
Investment Property outside of the United States of America.  

7.13Future Subsidiaries.  Each Loan Party shall notify Agent of each Subsidiary
formed subsequent to the Closing Date, within (i) fifteen (15) days of formation
of any Subsidiary formed or organized under the laws of the United States of
America or any state, commonwealth or territory thereof and (ii) thirty (30)
days, or such longer period as Agent agrees to in its sole discretion, of
formation of any Subsidiary that is organized outside of the United States of
America or any state, commonwealth or territory thereof, shall cause any such
Subsidiary, unless otherwise consented to by Agent, to execute and

48

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

deliver to Agent a Joinder Agreement.  Notwithstanding the foregoing, a
Subsidiary that is a joint venture permitted hereunder need not execute and
deliver a Joinder Agreement if such execution and delivery is prohibited by
customary restrictions and conditions contained in the agreements governing such
joint ventures; provided that the Loan Parties have exercised its good faith
best efforts to not agree to such contractual limitations.

7.14[Reserved].

7.15Notification of Events of Default.  Parent shall notify Agent promptly, and
in any event within two (2) Business Days, of the occurrence of any Event of
Default, and any default that is not cured, waived or revoked within two (2)
Business Days of the occurrence of such default.

7.16Warrants.  On each of the dates of the Tranche 1 Advance, the Tranche 2
Advance, the Tranche 3 Advance, and any Tranche 4 Advance, Parent shall deliver,
in form and substance reasonably acceptable to Agent, an executed original
Warrant for such Advance, and all other documents and instruments reasonably
required by Agent to effectuate the transactions contemplated by such Warrant.

7.17Use of Proceeds.  Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and for working capital and/or other general corporate purposes.  The proceeds
of the Loans will not be used in violation of Anti-Corruption Laws or applicable
Sanctions.

7.18[RESERVED]

7.19No Loan Party nor any of its Subsidiaries shall, nor shall any Loan Party or
any of its Subsidiaries permit any Affiliate under Parent’s direct or indirect
control to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC
Lists.  No Loan Party nor any of its Subsidiaries shall, nor shall any Loan
Party or any of its Subsidiaries permit any Affiliate under Parent’s direct or
indirect control to, directly or indirectly, (i) conduct any business or engage
in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti‑Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti‑Terrorism Law.

7.20Minimum Cash Amount.

(a)In the event the Loan Parties have not achieved the Clinical Milestone on or
before June 30, 2019, beginning on July 1, 2019, the Loan Parties shall maintain
Unrestricted Cash in an amount greater than or equal to Ten Million Dollars
($10,000,000) plus the Minimum Cash A/P Amount; provided that the foregoing
Section 7.20(a) shall cease to apply after the earlier to occur of (i)
achievement of the Approval Milestone and (ii) payment on or before June 30,
2019 of the Specified Prepayment.

49

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(b)In the event any Tranche 2 Advance and/or Tranche 3 Advance is
made,  beginning on October 1, 2019, at any time the Parent’s Market
Capitalization is less than or equal to Five Hundred Million Dollars
($500,000,000) for a period of three (3) consecutive trading days, the Loan
Parties shall maintain Unrestricted Cash in an amount greater than or equal to
Twenty Million Dollars ($20,000,000) plus the Minimum Cash A/P Amount; provided
that the foregoing Section 7.20(b) shall cease to apply after the achievement of
the Approval Milestone.  For the avoidance of doubt, at any time in which
Parent’s Market Capitalization is greater than Five Hundred Million Dollars
($500,000,000), the conditions provided in this Section 7.20(a) and (b) shall
not apply during such time.

7.21[Reserved]

7.22COMI.  Neither Urovant England nor any other Subsidiary of any Loan Party
whose jurisdiction of incorporation or organization is in a member state of the
European Union shall change its “centre of main interests” (as that term is used
in Article 3(1) of the Regulation and to the extent such Article is applicable
to such entity).

7.23Non-Bank Rules.  Each Swiss Borrower shall ensure that it is at all times in
compliance with the Non-Bank Rules, provided that a Swiss Borrower shall not be
in breach of this undertaking if its number of creditors in respect of either
the 10 Non-Bank Rule or the 20 Non-Bank Rule is exceeded solely because a Lender
having (a) made an incorrect declaration of its status as to whether or not it
is a Qualifying Bank, (b) failed to comply with its obligations under Section
11.7 or Section 11.8 of this Agreement or (c) ceased to be a Qualifying Bank
other than as a result of any Change in Law after the date it became a Lender
under this Agreement. For the purpose of its compliance with the 20 Non-Bank
Rule under this Section 7.23, the number of Lenders under this Agreement which
are not Qualifying Banks shall be deemed to be ten (10) (irrespective of whether
or not there are, at any time, any such Lenders).

7.24People with Significant Control Regime. Each Loan Party shall (and the
Parent shall ensure that each of its Subsidiaries will): (a) within the relevant
timeframe, comply with any notice it receives pursuant to Part 21A of the
Companies Act 2006 from any UK PSC Loan Party; and (b) promptly provide Agent
with a copy of that notice.

50

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

SECTION 8.  [RESERVED]

SECTION 9.  EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an “Event of
Default”:

9.1Payments.  Any Loan Party fails to pay any amount due under this Agreement or
any of the other Loan Documents on the due date; provided, however, that an
Event of Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or any Loan Party’s bank
if such Loan Party had the funds to make the payment when due and makes the
payment within three (3) Business Days following such Loan Party’s knowledge of
such failure to pay; or

9.2Covenants.  Any Loan Party breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 4.4, 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15,
7.16, 7.17, 7.20, or 7.21) or any other Loan Document, such default continues
for more than thirty (30) days after the earlier of the date on which (i) Agent
or Lender has given notice of such default to the Loan Parties and (ii) any Loan
Party has actual knowledge of such default or (b) with respect to a default
under any of Sections 4.4, 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.16, 7.17,
7.20, or 7.21, the occurrence of such default; or

9.3Material Adverse Effect.  A circumstance has occurred that could reasonably
be expected to have a Material Adverse Effect; provided that, solely for
purposes of this Section 9.3, the following events shall not, in each case in
and of itself, constitute a Material Adverse Effect: (a) adverse results or
delays in any nonclinical or clinical trial, (b) the failure to achieve the
Clinical Milestone, Approval Milestone, Regulatory Milestone, or any other
clinical or non-clinical trial goals or objectives, including without
limitation, the failure to demonstrate the desired safety or efficacy of any
drug or companion diagnostic, (c) the denial, delay or limitation of approval
of, or taking of any other regulatory action by the FDA with respect to any drug
or companion diagnostic, (d) a change in or discontinuation of a strategic
partnership or other collaboration or license arrangement so long as the same
does not affect the ability of Borrowers to perform the Secured Obligations or
(e) failure to achieve Financial Milestone 1 or Financial Milestone 2 so long as
the same does not affect the ability of Borrowers to perform the Secured
Obligations.

9.4Representations.  Any representation or warranty made by any Loan Party in
any Loan Document shall have been false or misleading in any material respect
when made or when deemed made; or

9.5Insolvency.  An Insolvency Event occurs with respect to any Loan Party; or

9.6Attachments; Judgments.  Any material portion of the assets of the Loan
Parties, taken as a whole, is attached or seized, or a levy is filed against any
such assets, or a judgment or judgments is/are entered for the payment of money
(not covered by independent third party insurance as to which liability has not
been rejected by such

51

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

insurance carrier), individually or in the aggregate, of at least One Million
Five Hundred Thousand Dollars ($1,500,000), and such judgment remains
unsatisfied, unvacated, or unstayed for a period of twenty (20) days after the
entry thereof, or any Loan Party is enjoined or in any way prevented by court
order from conducting any material part of its business; or  

9.7Other Obligations.  The occurrence of any default (after giving effect to any
grace or cure period) under any agreement or obligation of any Loan Party
involving any Indebtedness in excess of One Million Five Hundred Thousand
Dollars ($1,500,000), which has resulted in a right by the holder of such
Indebtedness, whether or not exercised, to accelerate the maturity of such
Indebtedness; or

9.8[Reserved].  

9.9Expropriation.  The authority or ability of the Loan Parties to conduct their
business as a whole is materially limited or wholly or substantially curtailed
by any seizure, expropriation, nationalization, intervention, restriction or
other action by or on behalf of any governmental, regulatory or other authority
or other Person in relation to the Loan Parties or any of their respective
assets; or

9.10Pensions.  The UK Pensions Regulator issues a Financial Support Direction or
a Contribution Notice is issued to Urovant England or any Subsidiary which is a
company organized under the laws of England and Wales, unless the aggregate
liability of Urovant England and such Subsidiaries under all Financial Support
Directions and Contributions Notices is less than Five Hundred Thousand Dollars
($500,000).

SECTION 10.  REMEDIES

10.1General.  Upon and during the continuance of any one or more Events of
Default, (i) Agent may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations (including, without limitation, the Prepayment Charge
and the End of Term Charge) shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in any Loan Party’s name any and all collateral
assignments, notices, control agreements, security agreements and other
documents it deems necessary or appropriate to perfect or protect the repayment
of the Secured Obligations, and in furtherance thereof, each Loan Party hereby
grants Agent an irrevocable power of attorney coupled with an interest, and
(iii) Agent may notify any of any Loan Party’s account debtors to make payment
directly to Agent, compromise the amount of any such account on such Loan
Party’s behalf and endorse Agent’s name without recourse on any such payment for
deposit directly to Agent’s account.  Agent may exercise all rights and remedies
with respect to the Collateral under the Loan Documents or otherwise available
to it under the UCC and other applicable law, including the right to release,
hold, sell, lease, liquidate, collect, realize upon, or otherwise dispose of all
or any part of the Collateral and the right to occupy, utilize, process and
commingle the Collateral.  The Agent shall be entitled to exercise any and all
rights and remedies set forth in the Loan Documents.  All Agent’s rights and
remedies shall be cumulative and not exclusive.

52

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

10.2Collection; Foreclosure.  Upon the occurrence and during the continuance of
any Event of Default, Agent may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect.  Any such sale may be made either at public or private sale at its place
of business or elsewhere.  Each Loan Party agrees that any such public or
private sale may occur upon ten (10) calendar days’ prior written notice to such
Loan Party.  Agent may require any Loan Party to assemble the Collateral and
make it available to Agent at a place designated by Agent that is reasonably
convenient to Agent and such Loan Party.  The proceeds of any sale, disposition
or other realization upon all or any part of the Collateral shall be applied by
Agent in the following order of priorities:

(i)First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.12;

(ii)Second, to Lender in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, and any default interest
pursuant to Section 2.4), in such order and priority as Agent may choose in its
sole discretion; and

(iii)Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to the Loan Parties or their representatives or as a
court of competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of the Loan Parties or any other Person, and each
Loan Party expressly waives all rights, if any, to require Agent to marshal any
Collateral.  

10.4Cumulative Remedies.  The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative.  The exercise of any one or more of the rights,
powers and remedies provided herein shall not be construed as a waiver of or
election of remedies with respect to any other rights, powers and remedies of
Agent.

53

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

SECTION 11.  MISCELLANEOUS

11.1Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2Notice.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

(a)If to Agent:

 

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer, Kristen C. Kosofsky
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: legal@herculestech.com, kkosofsky@htgc.com, mdutra@htgc.com
Telephone:  650-289-3060

 

with a copy (which shall not constitute notice) to:

 

LATHAM & WATKINS LLP
Attention:  Haim Zaltzman
505 Montgomery Street, Suite 2000
San Francisco, CA  94111
email:  haim.zaltzman@lw.com
Telephone:  415-395‑8870

 

(b)If to Lender:

 

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer, Kristen C. Kosofsky
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: legal@herculestech.com, kkosofsky@htgc.com, mdutra@htgc.com
Telephone:  650-289-3060

54

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

 

with a copy (which shall not constitute notice) to:

 

LATHAM & WATKINS LLP
Attention:  Haim Zaltzman
505 Montgomery Street, Suite 2000
San Francisco, CA  94111
email:  haim.zaltzman@lw.com
Telephone:  415-395‑8870

 

(c)If to any Loan Party:

 

c/o Urovant Sciences, Inc.
Attention:  General Counsel
5151 California Avenue, Suite 250
Irvine, CA 92617
email:  bryan.smith@urovant.com
Telephone: 949-652-6852

 

with a copy (which shall not constitute notice) to:

 

O’MELVENY & MYERS LLP
Attention: Mark D. Peterson
610 Newport Center Drive, 17th Floor
Newport Beach, CA 92660
email:mpeterson@omm.com
Telephone: 949-823-6971

 

or to such other address as each party may designate for itself by like notice.

11.3Entire Agreement; Amendments.  

(a)This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s proposal letter dated
January 24, 2019).  

(b)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b).  The Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Agent and the Loan Parties party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties

55

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

hereunder or thereunder or (ii) waive, on such terms and conditions as the
Required Lenders or the Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder) or extend the scheduled date of any payment thereof, in each case
without the written consent of each Lender directly affected thereby; (B)
eliminate or reduce the voting rights of any Lender under this Section 11.3(b)
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Loan Parties of any of their rights and obligations under this Agreement and
the other Loan Documents, release all or substantially all of the Collateral or
release a Loan Party from its obligations under the Loan Documents, in each case
without the written consent of all Lenders; or (D) amend, modify or waive any
provision of Section 11.18 without the written consent of the Agent.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each Lender and shall be binding upon the Loan Parties, the Lender, the Agent
and all future holders of the Loans.

11.4No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5No Waiver.  The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers.  No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by the Loan
Parties at any time designated, shall be a waiver of any such right or remedy to
which Agent or Lender is entitled, nor shall it in any way affect the right of
Agent or Lender to enforce such provisions thereafter.

11.6Survival.  All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement. Section 6.3 shall survive the
termination of this Agreement.

11.7Successors and Assigns.  The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on each Loan Party and
its permitted assigns (if any).  No Loan Party shall assign its obligations
under this Agreement or any of the other Loan Documents without Agent’s express
prior written consent, and any such attempted assignment shall be void and of no
effect.  Agent and Lender may assign, transfer or endorse its rights hereunder
and under the other Loan Documents, without prior notice to the Loan Parties,
and all of such rights shall inure to the benefit of

56

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

Agent’s and Lender’s successors and assigns; provided that, as long as no Event
of Default has occurred and is continuing: (i) neither Agent nor any Lender may
assign, transfer or endorse its rights hereunder or under the Loan Documents to
any party that is a direct competitor of any Loan Party (as reasonably
determined by Agent in consultation with the Loan Parties), it being
acknowledged that in all cases, an Affiliate of any Lender or Agent shall not be
considered a direct competitor for this purpose; (ii) Agent or such Lender shall
give Parent notice of such assignment or transfer (along with confirmation as to
whether the assignee or transferee is a Qualifying Bank) at least ten (10)
Business Days prior to such assignment or transfer; (iii) Parent may make a
written objection to Agent or such Lender prior to such assignment or transfer
based on Parent’s reasonable belief that such assignment or transfer could
reasonably be expected to violate the 10 Non-Bank Rule; and (iv) if such
objection is made, such assignment or transfer shall be effected only with
Parent’s consent, not to be unreasonably withheld or delayed (it being
unreasonable to withhold consent unless such assignment or transfer could
reasonably be expected to violate the 10 Non-Bank Rule, including cases where
there is reasonable doubt or uncertainty whether the confirmation of the
assignee or transferee being a Qualifying Bank is correct or there is reasonable
doubt or uncertainty whether the assignee or transferee could be regarded as
several parties by the Swiss Federal Tax Administration).  Agent, acting solely
for this purpose as an agent of the Loan Parties, shall maintain at one of its
offices a copy of each sale or assignment of the Lender pursuant to this Section
11.7 and Section 11.14 delivered to it and a register for the recordation of the
names and addresses of the Lenders and the Term Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Loan Parties, Agent and the
Lender shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Loan Parties
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. The identity of each Lender (and in case the Lender is a
Qualifying Bank the required documentation to prove this qualification) is
permitted to be disclosed to the tax authorities of Switzerland by the relevant
Swiss Borrower.  The parties agree that the foregoing is intended to ensure that
the Loans are in “registered form” within the meaning of Section 5f.103-1(c) of
the Treasury Regulations and Proposed Treasury Regulations Section 1.163-5(b)
promulgated under the Code (or any amended or successor version) and shall be
interpreted consistently therewith.  

11.8Exposure Transfers.  Subject to Section 11.7, no Lender shall enter into any
arrangement with another person under which such Lender substantially transfers
its exposure under this Agreement to that other person, unless under such
arrangement throughout the life of such arrangement:

(a)relationship between the Lender and that other person is that of a debtor and
creditor (including in the bankruptcy or similar event of the Lender or any Loan
Party);

(b)the other person will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Lender under or in relation to this
Agreement; and

57

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(c)the other person will under no circumstances (other than permitted transfers
and assignments under Section 11.7) (y) be subrogated to, or substituted in
respect of, the Lender’s claims under this Agreement; and (z) have otherwise any
contractual relationship with, or rights against, the Loan Parties under or in
relation to this Agreement.

11.9Governing Law.  This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of
California.  Payment to Agent and Lender by the Loan Parties of the Secured
Obligations is due in the State of California.  This Agreement and the other
Loan Documents (other than the Bermuda Security Documents, the English Security
Documents, the Swiss Security Documents and such other Loan Documents as
expressly state the contrary) shall be governed by, and construed and enforced
in accordance with, the laws of the State of California, excluding conflict of
laws principles that would cause the application of laws of any other
jurisdiction.

11.10Consent to Jurisdiction and Venue.  All judicial proceedings (to the extent
that the reference requirement of Section 11.11 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California.  By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents.  Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

11.11Mutual Waiver of Jury Trial / Judicial Reference.  

(a)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF THE LOAN PARTIES, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY THE LOAN PARTIES AGAINST AGENT, LENDER OR
THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE
AGAINST ANY LOAN PARTY.  This waiver extends to all such Claims, including
Claims that involve Persons other than Agent, the Loan Parties and Lender;
Claims that arise out of or are in any way connected to the relationship among
the Loan Parties, Agent and Lender; and any Claims for damages, breach of
contract, tort, specific performance, or any equitable or legal relief of any
kind, arising out of this Agreement or any other Loan Document.  

58

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(b)If the waiver of jury trial set forth in Section 11.11(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California.  Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c)In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.10, any prejudgment order, writ
or other relief and have such prejudgment order, writ or other relief enforced
to the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.12Professional Fees.  Each Loan Party promises to pay Agent’s and Lender’s
reasonable and documented out-of-pocket fees and expenses necessary to finalize
the loan documentation, including but not limited to reasonable attorneys’ fees,
UCC searches, filing costs, and other miscellaneous expenses. In addition, each
Loan Party promises to pay any and all reasonable and documented out-of-pocket
attorneys’ and other professionals’ fees and expenses incurred by Agent and
Lender after the Closing Date in connection with or related to:  (a) the Loan;
(b) the administration, collection, or enforcement of the Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to the Loan Parties or the Collateral, and any appeal
or review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to the Loan Parties, the Collateral, the Loan Documents, including
representing Agent or Lender in any adversary proceeding or contested matter
commenced or continued by or on behalf of any Loan Party’s  estate, and any
appeal or review thereof.

11.13Confidentiality.  Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by the Loan Parties are
confidential and proprietary information of the Loan Parties, if and to the
extent such information either (x) is marked as confidential by the Loan Parties
at the time of disclosure, or (y) should reasonably be understood to be
confidential (the “Confidential Information”).  Accordingly, Agent and Lender
agree that any Confidential Information it may obtain in the course of
acquiring, administering, or perfecting  Agent’s security interest in the
Collateral shall not be disclosed to any other Person or entity in any manner
whatsoever, in whole or in part, without the prior written consent of the Loan
Parties, except that Agent and Lender may disclose any such information:  (a) to
its own directors, officers, employees, accountants, counsel and other
professional advisors and to its Affiliates if Agent or Lender in their sole
discretion determines that any such party should have access to such information
in connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of

59

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public; (c) if required or
appropriate in any report, statement or testimony submitted to any governmental
authority having or claiming to have jurisdiction over Agent or Lender; (d) if
required or appropriate in response to any summons or subpoena or in connection
with any litigation, to the extent permitted or deemed advisable by Agent’s or
Lender’s counsel; (e) to comply with any legal requirement or law applicable to
Agent or Lender; (f) to the extent reasonably necessary in connection with the
exercise of any right or remedy under any Loan Document, including Agent’s sale,
lease, or other disposition of Collateral after default; (g) to any participant
or assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of the Loan Parties; provided, that any
disclosure made in violation of this Agreement shall not affect the obligations
of the Loan Parties or any of their respective Affiliates.

11.14 Assignment of Rights.  Each Loan Party acknowledges and understands that
Agent or Lender may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”).  After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given.  No such assignment by Agent or Lender shall relieve any Loan
Party of any of its obligations hereunder.  Lender agrees that in the event of
any transfer by it of the Note(s) (if any), it will endorse thereon a notation
as to the portion of the principal of the Note(s), which shall have been paid at
the time of such transfer and as to the date to which interest shall have been
last paid thereon.

11.15Revival of Secured Obligations.  This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against any Loan Party for liquidation or
reorganization, if any Loan Party becomes insolvent or makes an assignment for
the benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of any Loan Party’s assets, or if any payment or transfer of
Collateral is recovered from Agent or Lender.  The Loan Documents and the
Secured Obligations and Collateral security shall continue to be effective, or
shall be revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Agent,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Agent, Lender
or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to Agent or Lender in Cash.

60

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

11.16Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.17No Third Party Beneficiaries.  No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and the Loan Parties unless specifically provided otherwise
herein, and, except as otherwise so provided, all provisions of the Loan
Documents will be personal and solely among Agent, the Lender and the Loan
Parties.

11.18Agency.  

(a)Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

(b)Lender  agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by the Loan Parties and without limiting the obligation of the
Loan Parties to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Commitments) in effect on the date on
which indemnification is sought under this Section 11.18, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time be imposed on, incurred by or asserted against the Agent in any
way relating to or arising out of, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent under or in connection with any of the foregoing.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

(c)Agent in Its Individual Capacity.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.

(d)Exculpatory Provisions.  The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Agent shall not:

(i)be subject to any fiduciary or other implied duties, regardless of whether
any default or any Event of Default has occurred and is continuing;

61

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Lender, provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and

(iii)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by any Person serving
as the Agent or any of its Affiliates in any capacity.

(e)The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Lender or as the Agent shall believe
in good faith shall be necessary, under the circumstances or (ii) in the absence
of its own gross negligence or willful misconduct.

(f)The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

(g)Reliance by Agent.  Agent may rely, and shall be fully protected in acting,
or refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its gross negligence or willful misconduct, Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
Agent and conforming to the requirements of the Loan Agreement or any of the
other Loan Documents.  Agent may consult with counsel, and any opinion or legal
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, not taken or suffered by Agent hereunder or
under any Loan Documents in accordance therewith.  Agent shall have the right at
any time to seek instructions concerning the administration of the Collateral
from any court of competent jurisdiction.  Agent shall not be under any
obligation to exercise any of the rights or powers granted to Agent by this
Agreement and the other Loan Documents at the request or direction of Lenders
unless Agent shall have been provided by Lender with adequate security and
indemnity against the costs, expenses and liabilities that may be incurred by it
in compliance with such request or direction.

62

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

11.19Publicity.  None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.13.

11.20Service of Process.  Parent, Urovant England, Urovant Switzerland and each
Subsidiary that is organized outside of the United States of America shall
appoint CT Corporation System, or other agent reasonably acceptable to Agent, as
its agent for the purpose of accepting service of any process in the United
States of America, evidenced by a service of process letter in form and
substance reasonably satisfactory to Agent (each, a “Process Letter”).  Each
Loan Party shall take all actions, including payment of fees to such agent, to
ensure that each Process Letter remains effective at all times.  

11.21Multiple Loan Parties.

(a)Loan Party’s Agent.  Each Loan Party hereby irrevocably appoints Parent as
its agent, attorney-in-fact and legal representative for all purposes, including
requesting disbursement of the Term Loan and receiving account statements and
other notices and communications to Loan Party (or any of them) from the Agent
or any Lender.  The Agent may rely, and shall be fully protected in relying, on
any request for the Term Loan, disbursement instruction, report, information or
any other notice or communication made or given by Parent, whether in its own
name or on behalf of one or more of the other Loan Parties, and the Agent shall
not have any obligation to make any inquiry or request any confirmation from or
on behalf of any other Loan Party as to the binding effect on it of any such
request, instruction, report, information, other notice or communication, nor
shall the joint and several character of the Loan Parties’ obligations hereunder
or any other Loan Document be affected thereby.

(b)Waivers.  Each Loan Party hereby waives:  (i) any right to require the Agent
to institute suit against, or to exhaust its rights and remedies against, any
other Loan Party or any other person, or to proceed against any property of any
kind which secures all or any part of the Secured Obligations, or to exercise
any right of offset or other right with respect to any reserves, credits or
deposit accounts held by or maintained with the Agent or any Indebtedness of the
Agent or any Lender to any other Loan Party, or to exercise any other right or
power, or pursue any other remedy the Agent or any Lender may have; (ii) any
defense arising by reason of any disability or other defense of any other Loan
Party or any endorser, co-maker or other person, or by reason of the cessation
from any cause

63

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

whatsoever of any liability of any other Loan Party or any endorser, co-maker or
other person, with respect to all or any part of the Secured Obligations, or by
reason of any act or omission of the Agent or others which directly or
indirectly results in the discharge or release of any other Loan Party or any
other person or any Secured Obligations or any security therefor, whether by
operation of law or otherwise; (iii) any defense arising by reason of any
failure of the Agent to obtain, perfect, maintain or keep in force any Lien on,
any property of any Loan Party or any other person; (iv) any defense based upon
or arising out of any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any other Loan Party or any endorser, co-maker or other person,
including without limitation any discharge of, or bar against collecting, any of
the Secured Obligations (including without limitation any interest thereon), in
or as a result of any such proceeding.  Until all of the Secured Obligations
have been paid, performed, and discharged in full, nothing shall discharge or
satisfy the liability of any Loan Party hereunder except the full performance
and payment of all of the Secured Obligations.  If any claim is ever made upon
the Agent for repayment or recovery of any amount or amounts received by the
Agent in payment of or on account of any of the Secured Obligations, because of
any claim that any such payment constituted a preferential transfer or
fraudulent conveyance, or for any other reason whatsoever, and the Agent repays
all or part of said amount by reason of any judgment, decree or order of any
court or administrative body having jurisdiction over the Agent or any of its
property, or by reason of any settlement or compromise of any such claim
effected by the Agent with any such claimant (including without limitation the
any other Loan Party), then and in any such event, each Loan Party agrees that
any such judgment, decree, order, settlement and compromise shall be binding
upon such Loan Party, notwithstanding any revocation or release of this
Agreement or the cancellation of any note or other instrument evidencing any of
the Secured Obligations, or any release of any of the Secured Obligations, and
each Loan Party shall be and remain liable to the Agent and the Lenders under
this Agreement for the amount so repaid or recovered, to the same extent as if
such amount had never originally been received by the Agent or any Lender, and
the provisions of this sentence shall survive, and continue in effect,
notwithstanding any revocation or release of this Agreement.  Each Loan Party
hereby expressly and unconditionally waives all rights of subrogation,
reimbursement and indemnity of every kind against any other Loan Party, and all
rights of recourse to any assets or property of any other Loan Party, and all
rights to any collateral or security held for the payment and performance of any
Secured Obligations, including (but not limited to) any of the foregoing rights
which any Loan Party may have under any present or future document or agreement
with any other Loan Party or other person, and including (but not limited to)
any of the foregoing rights which any Loan Party may have under any equitable
doctrine of subrogation, implied contract, or unjust enrichment, or any other
equitable or legal doctrine.

(c)Consents.  Each Loan Party hereby consents and agrees that, without notice to
or by any Loan Party and without affecting or impairing in any way the
obligations or liability of any Loan Party hereunder, the Agent may, from time
to time before or after revocation of this Agreement, do any one or more of the
following in its sole and absolute discretion:  (i) accept partial payments of,
compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Obligations; (ii) grant any other indulgence to any Loan Party or any

64

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

other Person in respect of any or all of the Secured Obligations or any other
matter; (iii) accept, release, waive, surrender, enforce, exchange, modify,
impair, or extend the time for the performance, discharge, or payment of, any
and all property of any kind securing any or all of the Secured Obligations or
any guaranty of any or all of the Secured Obligations, or on which the Agent at
any time may have a Lien, or refuse to enforce its rights or make any compromise
or settlement or agreement therefor in respect of any or all of such property;
(iv) substitute or add, or take any action or omit to take any action which
results in the release of, any one or more other Loan Parties or any endorsers
of all or any part of the Secured Obligations, including, without limitation one
or more parties to this Agreement, regardless of any destruction or impairment
of any right of contribution or other right of any Loan Party; (v) apply any
sums received from any other Loan Party, any guarantor, endorser, or co-signer,
or from the disposition of any Collateral or security, to any Indebtedness
whatsoever owing from such person or secured by such Collateral or security, in
such manner and order as the Agent determines in its sole discretion, and
regardless of whether such Indebtedness is part of the Secured Obligations, is
secured, or is due and payable.  Each Loan Party consents and agrees that the
Agent shall be under no obligation to marshal any assets in favor of any Loan
Party, or against or in payment of any or all of the Secured Obligations.  Each
Loan Party further consents and agrees that the Agent shall have no duties or
responsibilities whatsoever with respect to any property securing any or all of
the Secured Obligations.  Without limiting the generality of the foregoing, the
Agent shall have no obligation to monitor, verify, audit, examine, or obtain or
maintain any insurance with respect to, any property securing any or all of the
Secured Obligations.

(d)Independent Liability.  Each Loan Party hereby agrees that one or more
successive or concurrent actions may be brought hereon against such Loan Party,
in the same action in which any other Loan Party may be sued or in separate
actions, as often as deemed advisable by Agent. Each Loan Party is fully aware
of the financial condition of each other Loan Party and is executing and
delivering this Agreement based solely upon its own independent investigation of
all matters pertinent hereto, and such Loan Party is not relying in any manner
upon any representation or statement of the Agent or any Lender with respect
thereto.  Each Loan Party represents and warrants that it is in a position to
obtain, and each Loan Party hereby assumes full responsibility for obtaining,
any additional information concerning any other Loan Party’s financial condition
and any other matter pertinent hereto as such Loan Party may desire, and such
Loan Party is not relying upon or expecting the Agent to furnish to it any
information now or hereafter in the Agent’s possession concerning the same or
any other matter.

(e)Subordination.  All Indebtedness of a Loan Party or any Subsidiary of a Loan
Party now or hereafter arising held by another Loan Party or Subsidiary of a
Loan Party is subordinated to the Secured Obligations and the Loan Party holding
the Indebtedness shall take all actions reasonably requested by Agent to effect,
to enforce and to give notice of such subordination, or if the Indebtedness is
held by a Subsidiary of a Loan Party, such Loan Party shall take all actions
reasonably requested by Agent to cause the Subsidiary to effect, to enforce and
to give notice of such subordination.

65

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

11.22Swiss Limitation.  Notwithstanding anything to the contrary in this
Agreement and the other Loan Documents, the obligations of Urovant Switzerland
or any other Loan Party incorporated in Switzerland (collectively, the “Swiss
Borrower”) and the rights of Agent and Lender under this Agreement and the other
Loan Documents are subject to the following limitations:

(a)If and to the extent a guarantee or security interest granted or any other
obligations assumed by a Swiss Borrower under this Agreement and the other Loan
Documents guarantees or secures obligations of its (direct or indirect) parent
company (upstream security) or its sister companies (cross-stream security) (the
“Upstream or Cross-Stream Secured Obligations”) and if and to the extent using
the proceeds from the enforcement of such guarantee, security interest or other
obligation to discharge the Upstream or Cross-Stream Secured Obligations would
constitute a repayment of capital (Einlagerückgewähr/Kapitalrückzahlung), a
violation of the legally protected reserves (gesetzlich geschützte Reserven) or
the payment of a (constructive) dividend (Gewinnausschüttung) under Swiss
corporate law, the proceeds from the enforcement of such guarantee, security
interest or other obligation to be used to discharge the Upstream or
Cross-Stream Secured Obligations shall be limited to the maximum amount of that
Swiss Borrower’s freely disposable shareholder or quotaholder equity at the time
of enforcement (the “Maximum Amount”); provided that such limitation is required
under the applicable law at that time; provided, further, that such limitation
shall not free the Swiss Borrower from its obligations in excess of the Maximum
Amount, but merely postpone the performance date of those obligations until such
time or times as performance is again permitted under then applicable law. This
Maximum Amount of freely disposable shareholder or quotaholder equity shall be
determined in accordance with Swiss law and applicable Swiss accounting
principles, and, if and to the extent required by applicable Swiss law, shall be
confirmed by the auditors of the Swiss Borrower on the basis of an interim
audited balance sheet as of that time.

(b)In respect of Upstream or Cross-Stream Secured Obligations, the Swiss
Borrower shall, as concerns the proceeds resulting from the enforcement of the
guarantee or security interest granted or other obligations assumed under this
Agreement and the other Loan Documents, if and to the extent required by
applicable law in force at the relevant time:

(i)procure that such enforcement proceeds can be used to discharge Upstream or
Cross-Stream Secured Obligations without deduction of Swiss Withholding Tax by
discharging the liability to such tax by notification pursuant to applicable law
rather than payment of the tax;

(ii)if the notification procedure pursuant to sub-paragraph (i) above does not
apply, deduct the Swiss Withholding Tax at such rate (currently thirty-five
percent (35%) at the date of this Agreement) as is in force from time to time
from any such enforcement proceeds used to discharge Upstream or Cross-Stream
Secured Obligations, and pay, without delay, any such taxes deducted to the
Swiss Federal Tax Administration;

66

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

(iii)notify the Agent that such notification or, as the case may be, deduction
has been made, and provide the Agent with evidence that such a notification of
the Swiss Federal Tax Administration has been made or, as the case may be, such
taxes deducted have been paid to the Swiss Federal Tax Administration; and

(iv)in the case of a deduction of Swiss Withholding Tax, use its best efforts to
ensure that any person, which is entitled to a full or partial refund of the
Swiss Withholding Tax deducted from such enforcement proceeds, will, as soon as
possible after such deduction,

1.request a refund of the Swiss Withholding Tax under applicable law (including
tax treaties), and

2.pay to the Agent upon receipt any amount so refunded.

(c)The Swiss Borrower shall promptly take and promptly cause to be taken any
action, including the following:

(i)the passing of any shareholders’ or quotaholders’ resolutions, as may be the
case, to approve the use of the enforcement proceeds, which may be required as a
matter of Swiss mandatory law in force at the time of the enforcement of the
security interest in order to allow a prompt use of the enforcement proceeds;

(ii)preparation of up-to-date audited balance sheet of the Swiss Borrower;

(iii)confirmation of the auditors of the Swiss Borrower that the relevant amount
represents the Maximum Amount;

(iv)to conversion of restricted reserves into profits and reserves freely
available for the distribution as dividends (to the extent permitted by
mandatory Swiss law);

(v)to the extent permitted by applicable law, Swiss accounting standards,
write-up or realize any of its assets that are shown in its balance sheet with a
book value that is significantly lower than the market value of the assets, in
case of realization, however, only if such assets are not necessary for the
Swiss Borrower’s business (nicht betriebsnotwendig); and

(vi)all such other measures necessary to allow the Swiss Borrower to use
enforcement proceeds as agreed hereunder with a minimum of limitations.

(SIGNATURES TO FOLLOW)

 

 

67

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Loan Parties, Agent and Lender have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.

 

BORROWERS:

UROVANT Sciences Ltd.

Signature:

 

/s/ Keith A. Katkin

Print Name:

 

Keith A. Katkin

Title:

 

Principal Executive Officer

 

UROVANT Holdings Limited

Signature:

 

/s/ Jason Reader

Print Name:

 

Jason Reader

Title:

 

Director

 

UROVANT Sciences GmbH

Signature:

 

/s/ Sascha Bucher

Print Name:

 

Sascha Bucher

Title:

 

Managing Director

 

GUARANTOR:

UROVANT Sciences, Inc.

Signature:

 

/s/ Keith A. Katkin

Print Name:

 

Keith A. Katkin

Title:

 

Chief Executive Officer

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

Accepted in Palo Alto, California:

 

AGENT:

HERCULES CAPITAL, INC.

Signature:

 

/s/ Zhuo Huang

Print Name:

 

Zhuo Huang

Title:

 

Associate General Counsel

 

LENDER:

HERCULES CAPITAL, INC.

Signature:

 

/s/ Zhuo Huang

Print Name:

 

Zhuo Huang

Title:

 

Associate General Counsel

 

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

 

Table of Exhibits and Schedules

 

 

 

Exhibit B:

 

Term Note

 

 

 

Exhibit F:

 

Compliance Certificate

 

 

 

Exhibit G:

 

Joinder Agreement

 

 

 

Schedule 1.1

 

Commitments

 

 

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

EXHIBIT B

SECURED TERM PROMISSORY NOTE

[THIS NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING OF
SECTION 1272, ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  UPON
WRITTEN REQUEST, BORROWER WILL PROVIDE TO ANY HOLDER OF THE NOTE (1) THE ISSUE
PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE
NOTE AND (3) THE ORIGINAL YIELD TO MATURITY OF THE NOTE.  SUCH REQUEST SHOULD BE
SENT TO BORROWER AT [INSERT BORROWER ADDRESS].]

 

$[  ],000,000

Advance Date:  ___ __, 20[  ]

 

Maturity Date: ___ __, 20[  ]

 

FOR VALUE RECEIVED, Urovant Sciences Ltd., an exempted company limited by shares
and organized under the laws of Bermuda, Urovant Holdings Limited, a private
limited company organized under the laws of England and Wales, and Urovant
Sciences GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) incorporated and organized under the laws of Switzerland, for
themselves and each of their Subsidiaries that has delivered a Joinder Agreement
pursuant to Section 7.13 (collectively, the “Borrowers”) hereby promise to pay
to Hercules Capital, Inc., a Maryland corporation, or its registered assigns
(the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such
other place of payment as the holder of this Secured Term Promissory Note (this
“Promissory Note”) may specify from time to time in writing, in lawful money of
the United States of America, the principal amount of [ ● ] Dollars ($[ ● ]) or
such other principal amount as Lender has advanced to the Borrowers, together
with interest at a rate as set forth in Section 2.2(c) of the Loan Agreement
based upon a year consisting of 360 days, with interest computed daily based on
the actual number of days in each month.  

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated as of
February 20, 2019, by and among the Borrowers, the Guarantor, Hercules Capital,
Inc., a Maryland corporation (the “Agent”) and the several banks and other
financial institutions or entities from time to time party thereto as lender (as
the same may from time to time be amended, modified or supplemented in
accordance with its terms, the “Loan Agreement”), and is entitled to the benefit
and security of the Loan Agreement and the other Loan Documents (as defined in
the Loan Agreement), to which reference is made for a statement of all of the
terms and conditions thereof.  All payments shall be made in accordance with the
Loan Agreement.  All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein.  An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.  

Each Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest under the UCC or any applicable law.  Each
Borrower agrees to make all payments under this Promissory Note without setoff,
recoupment or deduction and regardless of any counterclaim or defense.  This
Promissory Note has been negotiated and delivered to Lender and is payable in
the State of California.  This Promissory Note shall be governed by and
construed and enforced in accordance with, the laws of the State of California,
excluding any conflicts of law rules or principles that would cause the
application of the laws of any other jurisdiction.

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

 

BORROWERS:

 

 

 

 

UROVANT Sciences Ltd.

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

UROVANT Holdings Limited

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

UROVANT Sciences GmbH

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated as of
February 20, 2019 and the Loan Documents (as defined therein) entered into in
connection with such Loan and Security Agreement all as may be amended from time
to time (hereinafter referred to collectively as the “Loan Agreement”) by and
among Hercules Capital, Inc. (the “Agent”), the several banks and other
financial institutions or entities from time to time party thereto
(collectively, the “Lender”) and Hercules Capital, Inc., as agent for the Lender
(the “Agent”) and Urovant Sciences Ltd. (the “Company”), as Borrower, and each
other Borrower and Guarantor party thereto. All capitalized terms not defined
herein shall have the same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, except as set forth below,
(i) each Loan Party is in compliance for the period ending ___________ of all
covenants, conditions and terms and (ii) hereby reaffirms that all
representations and warranties contained therein are true and correct in all
material respects on and as of the date of this Compliance Certificate with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.  The
undersigned further certifies the attached financial statements are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statement and subject to normal year end adjustments) and
are consistent from one period to the next except as explained below.

REPORTING REQUIREMENT

REQUIRED

CHECK IF

ATTACHED

Monthly Reporting

Monthly within 30 days (10 days for limited deliverables where an Event of
Default has occurred and is continuing)

 

Interim Financial Statements

Quarterly within 45 days

 

Audited Financial Statements

FYE within 90 days

 

 

FINANCIAL COVENANTS

To the extent applicable, the undersigned hereby confirms that the Loan Parties
is in compliance with Sections 7.20 (as applicable, attached as Schedule A
hereto are the required calculations supporting this certification(s)) as of the
date first set forth above.  

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

ACCOUNTS

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Loan Party or Subsidiary, as applicable.

 

 

 

Depository

AC #

Financial

Institution

Account

Type

(Depository /

Securities)

Last Month

Ending

Account

Balance

Purpose of

Account

LOAN PARTY

Name/Address:

 

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

 

LOAN PARTY/

SUBSIDIARY

Name/Address

 

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

 

DISCLOSURE UPDATES

ANY CHANGES SINCE

LAST COMPLIANCE

CERTIFICATE?

ATTACHMENTS

EVIDENCING SUCH

UPDATE:

 

 

 

Corporate Status (Exhibit C to

the Disclosure Letter)

Yes          No

[ ● ]

 

 

 

Laws (Schedule 5.6 to the

Disclosure Letter)

Yes          No

[ ● ]

 

 

 

Intellectual Property Claims

(Schedule 5.9 to the Disclosure

Letter)

Yes          No

[ ● ]

 

 

 

Material breach by any third

party of Intellectual Property

contract, license or agreement

(Section 5.9 of Loan Agreement)

Yes          No

[ ● ]

 

EXCEPTIONS:  [ ● ]

 

Very Truly Yours,

 

 

 

UROVANT Sciences Ltd.

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

Schedule A to Compliance Certificate

If:

 

A.

the Clinical Milestone has not been achieved by June 30, 2019; and

 

B.

either

 

i.

the Approval Milestone has not been achieved; or

 

ii.

the Specified Prepayment has not been paid by June 30, 2019; and

 

C.

the Parent’s Market Capitalization is not greater than $500,000,000; then

 

1)

Sum of Cash held by a Loan Party subject to an Account Control

Agreement in favor of Agent:

$__________________

2)

Is Unrestricted Cash (line (1)) greater than or equal to

$10,000,000?

YES – In compliance

 

NO – Not in compliance

2)

Sum of the Loan Parties’ accounts payable under GAAP not paid

after the later of:

(a) 120th day following the invoice date for such account

payable; or

(b) the earlier of (i) the 30th day following the date of actual

receipt of any Loan Party of the invoice for such account payable

and (ii) the 150th day following the invoice date for such account

payable

$__________________

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

If:

 

A.

any Tranche 2 Advance and/or Tranche 3 Advance is made; and

 

B.

both (i) September 30, 2019 has passed and (ii) the Parent’s Market
Capitalization is less than or equal to $500,000,000 for a period of 3
consecutive trading days; and

 

C.

the Approval Milestone has not yet been achieved; then

 

1)

Sum of Cash held by a Loan Party subject to an Account Control Agreement in
favor of Agent:

$__________________

2)

Is Unrestricted Cash (line (1)) greater than or equal to $20,000,000?

YES – In compliance

 

NO – Not in compliance

2)

Sum of the Loan Parties’ accounts payable under GAAP not paid

after the later of:

(a) 120th day following the invoice date for such account payable; or

(b) the earlier of (i) the 30th day following the date of actual

receipt of any Loan Party of the invoice for such account payable

and (ii) the 150th day following the invoice date for such account payable

$__________________

 

 

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[          ], 20[  ], and is entered into by and between__________________, a
____________ corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland
corporation (as “Agent”).  

RECITALS

A.Subsidiary’s Affiliate, Urovant Sciences Ltd. (“Company”) has entered/desires
to enter into that certain Loan and Security Agreement dated as of February 20,
2019, with Company, each other Borrower (as defined in the Loan Agreement) and
Guarantor (as defined in the Loan Agreement), the several banks and other
financial institutions or entities from time to time party thereto as lender
(collectively, the “Lender”) and the Agent, as such agreement may be amended,
restated or modified (the “Loan Agreement”), together with the other agreements
executed and delivered in connection therewith;

B.Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

1.

The recitals set forth above are incorporated into and made part of this Joinder
Agreement.  Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

2.

By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were a Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [        ], (b) neither Agent nor Lender
shall have any duties, responsibilities or obligations to Subsidiary arising
under or related to the Loan Agreement or the other Loan Documents, (c) that if
Subsidiary is covered by Company’s insurance, Subsidiary shall not be required
to maintain separate insurance or comply with the provisions of Sections 6.1 and
6.2 of the Loan Agreement, and (d) that as long as Company satisfies the
requirements of Section 7.1 of the Loan Agreement, Subsidiary shall not have to
provide Agent separate Financial Statements.  To the extent that Agent or Lender
has any duties, responsibilities or obligations arising under or related to the
Loan Agreement or the other Loan Documents, those duties, responsibilities or
obligations shall flow only to Company and not to Subsidiary or any other Person
or entity.  By way of example (and not an exclusive list): (i) Agent’s providing
notice to Company in accordance with the Loan Agreement or as otherwise agreed
among Company, Agent and Lender shall be deemed provided to Subsidiary; (ii) a
Lender’s providing an Advance to Company shall be deemed an Advance to
Subsidiary; and (iii) Subsidiary shall have no right to request an Advance or
make any other demand on Lender.

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

3.

Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

4.

Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

5.

As security for the prompt, complete and indefeasible payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Subsidiary
grants to Agent a security interest in all of Subsidiary’s right, title, and
interest in and to the Collateral.

 

SUBSIDIARY:

_____________________________________________.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

email:

 

 

 

AGENT:

HERCULES CAPITAL, INC.

By:

 

 

Name:  

 

 

Title:

 

 

 

 

 


Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com
Telephone:  650-289-3060

 

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF WARRANT

(see attached)

 

 

 

 

US-DOCS\105484033.25

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

COMMITMENTS

 

LENDER

TRANCHE

TERM

COMMITMENT

HMRC Treaty Passport scheme

reference number and

jurisdiction of tax residence

(if applicable)

 

 

 

 

Hercules Capital, Inc.

Tranche 1

$15,000,000

13/H/370777/DTTP

 

United States

Hercules Capital, Inc.

Tranche 2

$30,000,000

13/H/370777/DTTP

 

United States

Hercules Capital, Inc.

Tranche 3

$15,000,000

13/H/370777/DTTP

 

United States

Hercules Capital, Inc.

Tranche 4

$40,000,000 *

13/H/370777/DTTP

 

United States

TOTAL

COMMITMENTS

 

$100,000,000 *

 

 

* Funding of Tranche 4 is subject to approval by Lenders’ investment committee
in its sole and unfettered discretion.

 

US-DOCS\105484033.25